Case 3:17-cv-00101-RDM Document 511-44 Filed 07/16/20 Page 1 of 44




            EXHIBIT 44
      Case 3:17-cv-00101-RDM Document 511-44 Filed 07/16/20 Page 2 of 44
                                                                                                  Exhibit 44



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 Consumer Finance Protection Bureau,              )
                                                  )
        Plaintiff,                                )
                                                  )
 v.                                               )    Civil Action No. 3:17-cv-00101-RDM
                                                  )          (Hon. Robert D. Mariani)
                                                  )
 Navient Corporation, et al.,                     )
                                                  )
        Defendants.                               )


                           DECLARATION OF STEPHANIE K. BOX

I, Stephanie K. Box, declare as follows:

       1.

this role since September 2018 and have been employed at Navient since July 2015.

       2.      In April 2019, counsel for Navient provided me with a list of call requests. I and

a team of employees conducted a search for each call record. I provided the call recordings that

were located to counsel for Navient.

       3.      In July 2020, counsel for Navient provided me with a list of call recordings that

had been produced to the CFPB as a result of this search, with the Bates numbers corresponding

to the file names for the call recordings I had provided. That list is identified in Exhibit A.

       4.      I and a team of employees reviewed the call files and entered the length of each

call recording under the                         next to the corresponding file name and Bates

number in Exhibit A.

       5.      In July 2020, counsel for Navient provided me with a list of call records that I had

previously provided to counsel for Navient, with the Bates numbers corresponding to the file


                                                  1
         Case 3:17-cv-00101-RDM Document 511-44 Filed 07/16/20 Page 3 of 44



names for the call recordings I had provided, the social security numbers for the borrowers

whose calls are listed, and the dates of the calls. That list is identified in Exhibit B.

          6.     Counsel asked me to                                        confirm the dates of the

calls and that the calls pertain to the borrower whose social security number is listed.

          7.                               of record, I confirmed that Exhibit B accurately reflects

the social security number of the borrower associated with each call, as well as the date of the

calls.

          I declare under penalty of perjury that the foregoing is true and correct. Executed on July

13, 2020.



                                                                ___________________________
                                                                Stephanie K. Box




                                                   2
Case 3:17-cv-00101-RDM Document 511-44 Filed 07/16/20 Page 4 of 44
                                Exhibit A


  Bates Number                   File Name              Call Length
NAV‐05952040     00BEFE13‐0E03‐D052‐87EA‐8F2AF1BD0001          0:14:32
NAV‐05952043     0C56CC13‐026A‐D0AE‐80BD‐A861D5F10001          0:16:19
NAV‐05952044     0CA00A14‐B19C‐D082‐8E04‐AE1490F00001          0:11:16
NAV‐05952045     0D7C0914‐B3A8‐D00A‐8E04‐AE1490F00001          0:10:12
NAV‐05952046     0DBC0214‐DE91‐D0AC‐87EA‐8F2AF1BD0001          0:07:53
NAV‐05952047     0E1EDB13‐8795‐D00C‐8E39‐A5C2A88C0001          0:10:09
NAV‐05952048     0E21F513‐5B54‐D0E3‐8660‐693451BC0001          0:10:14
NAV‐05952050     0ECAF113‐4D60‐D043‐89CE‐3F163A750001          0:09:49
NAV‐05952051     0FC92B14‐AF89‐D0BC‐8B0B‐ED79D6890001          0:34:13
NAV‐05952052     0FC00214‐2506‐D0CA‐87EA‐8F2AF1BD0001          0:04:47
NAV‐05952053     01CED213‐A52F‐D017‐8BE0‐01325F560001          0:09:04
NAV‐05952055     1ADFC913‐DA51‐D0CF‐8B2E‐C9969AF10001          0:13:35
NAV‐05952056     1B76CF13‐2C3F‐D0EE‐8AA7‐B898F5A10001          0:30:16
NAV‐05952057     1B77E213‐9371‐D0EC‐8ED2‐F015547C0001          0:04:53
NAV‐05952058     1CE2D213‐6C8D‐D022‐8BE0‐01325F560001          0:06:05
NAV‐05952059     1D051614‐5B3C‐D066‐8E04‐AE1490F00001          0:12:00
NAV‐05952060     1E062214‐0693‐D0DC‐8B0B‐ED79D6890001          0:35:22
NAV‐05952062     1F780C14‐93D8‐D077‐8E04‐AE1490F00001          0:10:34
NAV‐05952063     1FA65813‐5865‐D084‐89A5‐60F5C8A70001          0:05:48
NAV‐05952064     2A581E14‐81BD‐D057‐8DA3‐8052E6270001          0:05:55
NAV‐05952065     2A722914‐7F47‐D0A5‐8B0B‐ED79D6890001          0:14:33
NAV‐05952066     2B3ACD13‐B916‐D0F5‐80BD‐A861D5F10001          0:13:42
NAV‐05952067     2B4CD913‐8453‐D03E‐8E39‐A5C2A88C0001          0:04:08
NAV‐05952070     2D62EB13‐39E9‐D018‐8FC0‐78E63B010001          0:09:58
NAV‐05952071     2D221414‐9E14‐D0F9‐8E04‐AE1490F00001          0:05:43
NAV‐05952073     2DE30314‐1BB0‐D040‐87EA‐8F2AF1BD0001          0:12:50
NAV‐05952075     2F77C613‐0857‐D00D‐8C73‐A24335E30001          0:05:28
NAV‐05952077     2FBCD313‐4098‐D00C‐8BE0‐01325F560001          0:24:33
NAV‐05952078     03C5D313‐6D4A‐D0CD‐8BE0‐01325F560001          0:16:36
NAV‐05952080     3A5EFA13‐519F‐D0AD‐87EA‐8F2AF1BD0001          0:06:07
NAV‐05952081     3A43C213‐DE77‐D0BF‐81C7‐8329253E0001          0:02:25
NAV‐05952082     3A250614‐9628‐D07D‐8E04‐AE1490F00001          0:11:17
NAV‐05952083     3B49E013‐0FA5‐D040‐8E39‐A5C2A88C0001          0:11:17
NAV‐05952084     3DA20E14‐A326‐D00C‐8E04‐AE1490F00001          0:09:22
NAV‐05952086     3DFF3014‐24D3‐D075‐805B‐EDE70B3F0001          0:03:23
NAV‐05952087     3F4AFC13‐EA95‐D0AB‐87EA‐8F2AF1BD0001          0:10:48
NAV‐05952088     3F30EA13‐5EB5‐D09C‐8FC0‐78E63B010001          0:02:51
NAV‐05952090     4A1A3114‐AB0D‐D0B3‐805B‐EDE70B3F0001          0:07:26
NAV‐05952091     4A49BD13‐A0B9‐D0FE‐8EE7‐6B9FA1790001          0:10:19
NAV‐05952092     4B34F813‐D274‐D0B7‐8660‐693451BC0001          0:12:12
NAV‐05952094     4CD41314‐7AC8‐D096‐8E04‐AE1490F00001          0:11:45
NAV‐05952095     4D58D113‐7073‐D05A‐8AA7‐B898F5A10001          0:12:02
NAV‐05952099     4F44D913‐9D1C‐D00C‐8E39‐A5C2A88C0001          0:02:41
NAV‐05952100     4FA7D413‐991C‐D0D7‐8BE0‐01325F560001          0:04:41
NAV‐05952103     5A0AD813‐F661‐D074‐8E39‐A5C2A88C0001          0:08:11

                                    1
Case 3:17-cv-00101-RDM Document 511-44 Filed 07/16/20 Page 5 of 44
                                Exhibit A


  Bates Number                   File Name              Call Length
NAV‐05952104     5ADE4214‐491B‐D0EF‐822C‐D4CE96E20001          0:08:07
NAV‐05952105     5C5AC413‐928C‐D0F4‐81C7‐8329253E0001          0:05:33
NAV‐05952106     5CB3CC13‐07C1‐D04A‐80BD‐A861D5F10001          0:08:18
NAV‐05952107     5CF70A14‐306E‐D0E5‐8E04‐AE1490F00001          0:03:35
NAV‐05952108     5D910B14‐BD0E‐D077‐8E04‐AE1490F00001          0:07:23
NAV‐05952109     5DBED313‐1031‐D0E9‐8BE0‐01325F560001          0:15:28
NAV‐05952110     5EB6EE13‐A41B‐D062‐8FC0‐78E63B010001          0:23:40
NAV‐05952111     06CC0014‐D324‐D0DA‐87EA‐8F2AF1BD0001          0:14:18
NAV‐05952112     6A1D0514‐E250‐D0DF‐8E04‐AE1490F00001          0:05:40
NAV‐05952115     6B012714‐5BC6‐D0E4‐8B0B‐ED79D6890001          0:04:21
NAV‐05952117     6CABE813‐0D45‐D04A‐83F3‐CE8DD7E70001          0:07:05
NAV‐05952118     6D02C813‐2D41‐D0A1‐8BCC‐916636F00001          0:07:31
NAV‐05952119     6DA5F013‐35FF‐D01A‐89CE‐3F163A750001          0:09:42
NAV‐05952120     6E2AC413‐734D‐D01E‐81C7‐8329253E0001          0:17:52
NAV‐05952121     6EBFCE13‐DACD‐D09C‐8AA7‐B898F5A10001          0:07:04
NAV‐05952122     6FBF2C14‐AD13‐D0D7‐8B0B‐ED79D6890001          0:12:39
NAV‐05952123     6FCBBB13‐DD02‐D01D‐8A81‐BF72C5040001          0:07:23
NAV‐05952125     07B41D14‐862A‐D042‐803E‐DEDE68A90001          0:08:05
NAV‐05952126     7B7D1514‐E0CC‐D08C‐8E04‐AE1490F00001          0:06:26
NAV‐05952127     7B710214‐6D22‐D040‐87EA‐8F2AF1BD0001          0:15:44
NAV‐05952128     7C126613‐0AFE‐D0A1‐8612‐4AFE97750001          0:06:48
NAV‐05952132     7DCC1C14‐8383‐D0B6‐803E‐DEDE68A90001          0:07:04
NAV‐05952133     7E1F0D14‐C3AD‐D060‐8E04‐AE1490F00001          0:08:43
NAV‐05952134     7E5F2914‐F898‐D0FA‐8B0B‐ED79D6890001          0:07:56
NAV‐05952135     7F510214‐982B‐D0AD‐87EA‐8F2AF1BD0001          0:09:55
NAV‐05952136     7FCDF913‐9483‐D0C9‐8660‐693451BC0001          0:10:48
NAV‐05952137     008FF913‐DEEC‐D013‐8660‐693451BC0001          0:07:02
NAV‐05952138     08AF2914‐CCD8‐D064‐8B0B‐ED79D6890001          0:03:30
NAV‐05952139     08F9FB13‐31EB‐D042‐87EA‐8F2AF1BD0001          0:11:08
NAV‐05952140     8A182914‐796C‐D0FC‐8B0B‐ED79D6890001          0:02:47
NAV‐05952141     8ABF1114‐32DB‐D0A5‐8E04‐AE1490F00001          0:13:36
NAV‐05952142     8C63FA13‐83FB‐D003‐87EA‐8F2AF1BD0001          0:09:34
NAV‐05952144     8CD02B14‐AE2E‐D00E‐8B0B‐ED79D6890001          0:07:41
NAV‐05952145     8DBCEE13‐2441‐D020‐8FC0‐78E63B010001          0:05:34
NAV‐05952146     8E5E0D14‐C1BA‐D0AB‐8E04‐AE1490F00001          0:05:54
NAV‐05952147     8E62FE13‐C90A‐D00D‐87EA‐8F2AF1BD0001          0:23:16
NAV‐05952148     8F24CF13‐6FDF‐D0E6‐8AA7‐B898F5A10001          0:09:56
NAV‐05952149     9ACD1714‐C13D‐D06D‐8F4A‐F70CD9F60001          0:16:39
NAV‐05952151     9AF81214‐9DBA‐D025‐8E04‐AE1490F00001          0:12:53
NAV‐05952152     9CA6CC13‐73CF‐D041‐80BD‐A861D5F10001          0:07:29
NAV‐05952153     9D2FF113‐F74A‐D0C6‐89CE‐3F163A750001          0:06:38
NAV‐05952155     9E74F513‐07B3‐D042‐8C68‐4E72A0A90001          0:02:40
NAV‐05952156     9E83D213‐0FDD‐D04B‐8BE0‐01325F560001          0:12:00
NAV‐05952157     9F53FB13‐0642‐D0A3‐87EA‐8F2AF1BD0001          0:13:34
NAV‐05952158     9FC1D313‐B499‐D0E4‐8BE0‐01325F560001          0:10:15

                                    2
Case 3:17-cv-00101-RDM Document 511-44 Filed 07/16/20 Page 6 of 44
                                Exhibit A


  Bates Number                   File Name              Call Length
NAV‐05952159     010E0614‐4526‐D0BB‐8E04‐AE1490F00001          0:03:45
NAV‐05952160     12A2F013‐DFD0‐D0F0‐89CE‐3F163A750001          0:03:53
NAV‐05952161     12A52D14‐4F7F‐D0B0‐8B0B‐ED79D6890001          0:08:13
NAV‐05952162     12AACC13‐3C2F‐D06B‐80BD‐A861D5F10001          0:08:30
NAV‐05952163     13C90D14‐3144‐D07B‐8E04‐AE1490F00001          0:12:29
NAV‐05952164     14E71714‐A60A‐D0C6‐8F4A‐F70CD9F60001          0:05:41
NAV‐05952165     14E81314‐01D0‐D0F9‐8E04‐AE1490F00001          0:06:58
NAV‐05952166     17E22614‐BEEE‐D054‐8B0B‐ED79D6890001          0:17:23
NAV‐05952168     17F4BD13‐A62E‐D0F0‐8EE7‐6B9FA1790001          0:04:32
NAV‐05952169     19C2C713‐D15F‐D06A‐8BCC‐916636F00001          0:08:22
NAV‐05952170     21B40D14‐E7D7‐D07A‐8E04‐AE1490F00001          0:44:47
NAV‐05952172     22C81514‐AC30‐D05C‐8E04‐AE1490F00001          0:08:15
NAV‐05952174     23C18813‐FAD8‐D003‐8060‐D2A1CAA80001          0:07:29
NAV‐05952175     23C96514‐6126‐D05E‐86F0‐75CA103E0001          0:09:28
NAV‐05952176     25A80B14‐4758‐D0C9‐8E04‐AE1490F00001          0:08:19
NAV‐05952177     26CA2014‐AD63‐D09B‐803E‐DEDE68A90001          0:08:37
NAV‐05952178     030F2914‐AC54‐D019‐8B0B‐ED79D6890001          0:02:01
NAV‐05952180     31EBF013‐8257‐D004‐89CE‐3F163A750001          0:46:45
NAV‐05952181     32E50814‐8E79‐D066‐8E04‐AE1490F00001          0:12:09
NAV‐05952182     32E61314‐D317‐D0D0‐8E04‐AE1490F00001          0:04:29
NAV‐05952183     35F0CC13‐51FC‐D0C7‐80BD‐A861D5F10001          0:11:49
NAV‐05952184     42B80614‐DBA9‐D020‐8E04‐AE1490F00001          0:01:45
NAV‐05952185     43D4F913‐DF95‐D0BD‐8660‐693451BC0001          0:15:11
NAV‐05952186     43F7F213‐A74F‐D02C‐89CE‐3F163A750001          0:12:14
NAV‐05952187     43FE8D13‐F9D5‐D0D1‐8C96‐BDD8A3A10001          0:10:14
NAV‐05952188     45CCC713‐6C6D‐D015‐8BCC‐916636F00001          0:18:40
NAV‐05952192     49D4CA13‐239C‐D0ED‐8B2E‐C9969AF10001          0:04:43
NAV‐05952193     50F1DB13‐B9BD‐D0D1‐8E39‐A5C2A88C0001          0:04:30
NAV‐05952194     51FBD413‐25B0‐D0B5‐8BE0‐01325F560001          0:10:04
NAV‐05952196     55AC2914‐F8F2‐D0C8‐8B0B‐ED79D6890001          0:02:59
NAV‐05952197     55B70E14‐AEA3‐D0CB‐8E04‐AE1490F00001          0:04:32
NAV‐05952199     58AAE313‐266B‐D0E3‐8ED2‐F015547C0001          0:06:47
NAV‐05952200     59C3E213‐A9B6‐D00C‐8ED2‐F015547C0001          0:12:19
NAV‐05952201     60ACCC13‐93A6‐D033‐80BD‐A861D5F10001          0:05:54
NAV‐05952202     61A40F14‐C67C‐D0D0‐8E04‐AE1490F00001          0:10:40
NAV‐05952203     62DABB13‐D960‐D0B7‐8A81‐BF72C5040001          0:05:55
NAV‐05952204     66D3CE13‐3636‐D08C‐8AA7‐B898F5A10001          0:05:48
NAV‐05952206     76F8C113‐9140‐D0CB‐81C7‐8329253E0001          0:09:06
NAV‐05952207     77D7E113‐A77D‐D065‐8ED2‐F015547C0001          0:03:33
NAV‐05952208     81F82114‐6E4C‐D089‐8B0B‐ED79D6890001          0:12:33
NAV‐05952209     82D20F14‐42CB‐D031‐8E04‐AE1490F00001          0:23:51
NAV‐05952210     84CFE113‐6FB0‐D05C‐8ED2‐F015547C0001          0:11:52
NAV‐05952211     85F8BD13‐DC5F‐D06C‐8EE7‐6B9FA1790001          0:06:32
NAV‐05952212     87D9BF13‐4B7D‐D00F‐8EE7‐6B9FA1790001          0:14:20
NAV‐05952213     87DDE513‐EC83‐D02C‐8937‐6AA6911B0001          0:09:02

                                    3
Case 3:17-cv-00101-RDM Document 511-44 Filed 07/16/20 Page 7 of 44
                                Exhibit A


  Bates Number                   File Name              Call Length
NAV‐05952214     87E9BD13‐DBDB‐D079‐8EE7‐6B9FA1790001          0:05:00
NAV‐05952216     89D9FD13‐2D19‐D080‐87EA‐8F2AF1BD0001          0:08:10
NAV‐05952217     91D1F413‐AE52‐D0C1‐8660‐693451BC0001          0:04:43
NAV‐05952218     92B1FF13‐2B0B‐D086‐87EA‐8F2AF1BD0001          0:20:59
NAV‐05952220     95FBCB13‐9A59‐D015‐80BD‐A861D5F10001          0:16:53
NAV‐05952221     98EC4D14‐1350‐D0B8‐8F07‐C365AF4D0001          0:04:54
NAV‐05952222     99B8E213‐D5EA‐D057‐8ED2‐F015547C0001          0:15:59
NAV‐05952223     113A0414‐EB80‐D0EF‐87EA‐8F2AF1BD0001          0:05:35
NAV‐05952225     180EDC13‐490B‐D0BE‐8E39‐A5C2A88C0001          0:13:28
NAV‐05952226     190ABD13‐00C3‐D042‐8EE7‐6B9FA1790001          0:05:15
NAV‐05952227     191FCB13‐654D‐D01D‐8B2E‐C9969AF10001          0:12:34
NAV‐05952228     214C2B14‐0F04‐D0A7‐8B0B‐ED79D6890001          0:03:42
NAV‐05952230     270D2514‐4BFB‐D076‐8B0B‐ED79D6890001          0:13:17
NAV‐05952231     276ED013‐578C‐D040‐8AA7‐B898F5A10001          0:08:34
NAV‐05952232     278A0414‐C693‐D05F‐87EA‐8F2AF1BD0001          0:06:58
NAV‐05952233     285ECC13‐2700‐D0A7‐80BD‐A861D5F10001          0:09:53
NAV‐05952235     317AE213‐3D70‐D0E6‐8ED2‐F015547C0001          0:10:09
NAV‐05952236     329A2614‐F0BE‐D0D5‐8B0B‐ED79D6890001          0:07:39
NAV‐05952237     344DD513‐0EBC‐D0D1‐8BE0‐01325F560001          0:11:18
NAV‐05952238     345F2914‐4A95‐D06E‐8B0B‐ED79D6890001          0:07:22
NAV‐05952239     418D1C14‐34C1‐D009‐803E‐DEDE68A90001          0:09:54
NAV‐05952240     428FF513‐69C8‐D022‐8660‐693451BC0001          0:03:37
NAV‐05952241     440A0614‐6E18‐D05A‐8E04‐AE1490F00001          0:03:17
NAV‐05952242     0462EA13‐CC3C‐D0A7‐8FC0‐78E63B010001          0:09:52
NAV‐05952243     463FDC13‐8999‐D073‐8E39‐A5C2A88C0001          0:05:53
NAV‐05952244     487ACE13‐A607‐D03A‐8AA7‐B898F5A10001          0:07:54
NAV‐05952245     499EF713‐B6BE‐D00E‐8660‐693451BC0001          0:05:00
NAV‐05952246     0521CF13‐D0F0‐D089‐8AA7‐B898F5A10001          0:03:42
NAV‐05952247     527ECE13‐0BBF‐D0A5‐8AA7‐B898F5A10001          0:10:05
NAV‐05952248     536FFA13‐696E‐D0E8‐87EA‐8F2AF1BD0001          0:07:19
NAV‐05952251     592DE913‐5E3A‐D00E‐8FC0‐78E63B010001          0:09:31
NAV‐05952252     602ADA13‐C579‐D0D7‐8E39‐A5C2A88C0001          0:05:51
NAV‐05952253     0623C813‐B8AF‐D05F‐8BCC‐916636F00001          0:03:16
NAV‐05952254     629B2D14‐9457‐D097‐8129‐C3B602C10001          0:06:32
NAV‐05952255     639AFB13‐9AA6‐D087‐87EA‐8F2AF1BD0001          0:11:47
NAV‐05952256     650BDC13‐95ED‐D04B‐8E39‐A5C2A88C0001          0:13:38
NAV‐05952257     654FF713‐F783‐D08F‐8660‐693451BC0001          0:07:18
NAV‐05952259     695BCC13‐BF9B‐D04B‐80BD‐A861D5F10001          0:09:44
NAV‐05952261     728BF513‐BFF3‐D08A‐8660‐693451BC0001          0:16:52
NAV‐05952262     738CD513‐1FC6‐D095‐8E39‐A5C2A88C0001          0:10:25
NAV‐05952264     0801CC13‐2B6E‐D04E‐80BD‐A861D5F10001          0:07:04
NAV‐05952265     825A2914‐2623‐D0EE‐8B0B‐ED79D6890001          0:14:50
NAV‐05952266     857DF913‐6003‐D0EE‐8660‐693451BC0001          0:08:47
NAV‐05952267     0863CC13‐8248‐D036‐80BD‐A861D5F10001          0:06:04
NAV‐05952270     885EE813‐2345‐D034‐83F3‐CE8DD7E70001          0:20:56

                                    4
Case 3:17-cv-00101-RDM Document 511-44 Filed 07/16/20 Page 8 of 44
                                Exhibit A


  Bates Number                   File Name              Call Length
NAV‐05952271     892D4F14‐B7AC‐D004‐8135‐3A9391060001          0:07:20
NAV‐05952272     924EF713‐305A‐D00B‐8660‐693451BC0001          0:08:17
NAV‐05952273     927AF513‐9B2A‐D0F7‐8660‐693451BC0001          0:12:19
NAV‐05952274     945EE413‐A25B‐D0F9‐8937‐6AA6911B0001          0:08:38
NAV‐05952275     948FCE13‐8064‐D0E4‐8AA7‐B898F5A10001          0:19:07
NAV‐05952276     996FCC13‐5449‐D037‐80BD‐A861D5F10001          0:22:27
NAV‐05952277     1250F713‐6796‐D0E7‐8660‐693451BC0001          0:05:31
NAV‐05952278     1487CA13‐896C‐D0B6‐8B2E‐C9969AF10001          0:13:04
NAV‐05952280     1908B913‐8FA9‐D0FA‐8A81‐BF72C5040001          0:05:06
NAV‐05952281     2343D113‐07CD‐D07A‐8AA7‐B898F5A10001          0:29:51
NAV‐05952283     2663D013‐B629‐D07A‐8AA7‐B898F5A10001          0:09:02
NAV‐05952284     2959BD13‐DD68‐D00E‐8EE7‐6B9FA1790001          0:06:14
NAV‐05952285     3009F613‐D960‐D0EF‐8660‐693451BC0001          0:04:51
NAV‐05952286     3195CA13‐5C00‐D097‐8B2E‐C9969AF10001          0:05:21
NAV‐05952287     3386BF13‐DC52‐D00C‐8EE7‐6B9FA1790001          0:10:47
NAV‐05952288     4140A713‐1C0E‐D0F3‐8C45‐632A93780001          0:04:18
NAV‐05952289     4369CF13‐F067‐D02D‐8AA7‐B898F5A10001          0:06:02
NAV‐05952290     4394DD13‐D0DF‐D066‐8E39‐A5C2A88C0001          0:07:09
NAV‐05952291     4432EA13‐6EB1‐D072‐8FC0‐78E63B010001          0:07:35
NAV‐05952293     4513D313‐B20A‐D008‐8BE0‐01325F560001          0:14:25
NAV‐05952294     4867EA13‐C180‐D03E‐8FC0‐78E63B010001          0:05:50
NAV‐05952295     5279FA13‐71EA‐D038‐87EA‐8F2AF1BD0001          0:08:55
NAV‐05952296     5396BD13‐5C6F‐D01B‐8EE7‐6B9FA1790001          0:05:55
NAV‐05952297     5651D113‐B3D0‐D013‐8AA7‐B898F5A10001          0:03:14
NAV‐05952298     5675DB13‐26F5‐D0B4‐8E39‐A5C2A88C0001          0:04:58
NAV‐05952300     5817DC13‐6560‐D00D‐8E39‐A5C2A88C0001          0:09:05
NAV‐05952301     6005F313‐3B96‐D0CA‐89CE‐3F163A750001          0:05:43
NAV‐05952302     6235EA13‐32EC‐D017‐8FC0‐78E63B010001          0:06:25
NAV‐05952303     6337BE13‐C648‐D080‐8EE7‐6B9FA1790001          0:08:28
NAV‐05952305     6862CC13‐0010‐D044‐80BD‐A861D5F10001          0:02:23
NAV‐05952306     7172EA13‐3790‐D089‐8FC0‐78E63B010001          0:10:35
NAV‐05952307     7233CE13‐00E2‐D055‐8AA7‐B898F5A10001          0:14:26
NAV‐05952308     7378DF13‐4F47‐D01E‐8E39‐A5C2A88C0001          0:18:35
NAV‐05952309     7954D913‐9274‐D0C3‐8E39‐A5C2A88C0001          0:08:59
NAV‐05952310     7960F313‐57AB‐D00D‐8660‐693451BC0001          0:04:27
NAV‐05952311     8182DE13‐6BFA‐D005‐8E39‐A5C2A88C0001          0:09:26
NAV‐05952312     8194D913‐339B‐D0BB‐8E39‐A5C2A88C0001          0:06:24
NAV‐05952313     8223BF13‐D929‐D0BF‐8EE7‐6B9FA1790001          0:19:39
NAV‐05952314     8404F713‐5DC0‐D0B9‐8660‐693451BC0001          0:05:49
NAV‐05952315     8595D513‐744F‐D04E‐8E39‐A5C2A88C0001          0:07:36
NAV‐05952316     8615F313‐ED72‐D06D‐8660‐693451BC0001          0:00:42
NAV‐05952317     8676FD13‐18AC‐D0EB‐87EA‐8F2AF1BD0001          0:30:29
NAV‐05952318     8811BD13‐EC80‐D0D8‐8EE7‐6B9FA1790001          0:07:32
NAV‐05952320     9522D313‐6A68‐D09F‐81A8‐621D5C070001          0:08:45
NAV‐05952321     9772BF13‐A55A‐D055‐8EE7‐6B9FA1790001          0:10:00

                                    5
Case 3:17-cv-00101-RDM Document 511-44 Filed 07/16/20 Page 9 of 44
                                Exhibit A


  Bates Number                   File Name              Call Length
NAV‐05952322     12992D14‐0B47‐D07E‐8B0B‐ED79D6890001          0:09:29
NAV‐05952323     36566F14‐5511‐D07B‐8A2D‐52C7788B0001          0:07:03
NAV‐05952324     49861C14‐74E0‐D081‐803E‐DEDE68A90001          0:06:31
NAV‐05952325     69710A14‐FCB4‐D03E‐8E04‐AE1490F00001          0:05:28
NAV‐05952328     95812B14‐B0B6‐D0DF‐8B0B‐ED79D6890001          0:04:36
NAV‐05952329     00122514‐CC35‐D075‐8B0B‐ED79D6890001          0:10:08
NAV‐05952330     06111514‐EBCB‐D0B5‐8E04‐AE1490F00001          0:16:03
NAV‐05952332     09451314‐FDAE‐D0AC‐8E04‐AE1490F00001          0:11:31
NAV‐05952333     11555014‐D289‐D0B1‐8135‐3A9391060001          0:12:37
NAV‐05952334     15230514‐B016‐D03B‐8E04‐AE1490F00001          0:09:26
NAV‐05952335     20341314‐9436‐D06C‐8E04‐AE1490F00001          0:05:02
NAV‐05952336     21541614‐F5B1‐D00F‐8E04‐AE1490F00001          0:08:12
NAV‐05952338     23512714‐3E05‐D0A0‐8B0B‐ED79D6890001          0:11:49
NAV‐05952339     24961714‐ED51‐D04E‐8F4A‐F70CD9F60001          0:10:04
NAV‐05952340     29232914‐BE46‐D02D‐8B0B‐ED79D6890001          0:02:15
NAV‐05952342     44055413‐58CA‐D0D0‐89A5‐60F5C8A70001          0:07:01
NAV‐05952344     50080614‐61AB‐D097‐8E04‐AE1490F00001          0:11:09
NAV‐05952345     64002214‐A219‐D037‐8B0B‐ED79D6890001          0:15:42
NAV‐05952346     71023114‐774D‐D097‐805B‐EDE70B3F0001          0:05:07
NAV‐05952347     71622614‐3031‐D0BA‐8B0B‐ED79D6890001          0:16:14
NAV‐05952348     76490414‐2F13‐D0CD‐87EA‐8F2AF1BD0001          0:09:12
NAV‐05952350     81301114‐978B‐D097‐8E04‐AE1490F00001          0:04:01
NAV‐05952351     81301814‐0F25‐D0D8‐803E‐DEDE68A90001          0:07:30
NAV‐05952352     82130514‐1B68‐D070‐8E04‐AE1490F00001          0:06:49
NAV‐05952355     87871814‐1581‐D074‐803E‐DEDE68A90001          0:07:55
NAV‐05952356     93530614‐2D16‐D08E‐8E04‐AE1490F00001          0:11:20
NAV‐05952357     94332714‐8C6E‐D0CA‐8B0B‐ED79D6890001          0:07:39
NAV‐05952358     96261514‐8704‐D0B5‐8E04‐AE1490F00001          0:07:21
NAV‐05952359     99350514‐D2A9‐D0C4‐8E04‐AE1490F00001          0:07:37
NAV‐05952360     A3D21014‐0945‐D0C1‐8E04‐AE1490F00001          0:10:36
NAV‐05952364     A8E8E413‐0BB8‐D01C‐8937‐6AA6911B0001          0:07:04
NAV‐05952366     A10EEA13‐564F‐D0A2‐8FC0‐78E63B010001          0:05:57
NAV‐05952367     A018D713‐9CF2‐D022‐8E39‐A5C2A88C0001          0:11:18
NAV‐05952368     A55B2214‐9CE8‐D0D6‐8B0B‐ED79D6890001          0:17:37
NAV‐05952369     A79D1E14‐3CF5‐D001‐803E‐DEDE68A90001          0:02:19
NAV‐05952372     A318F613‐14DD‐D0F7‐8660‐693451BC0001          0:05:14
NAV‐05952373     A545DD13‐98BB‐D0B9‐8E39‐A5C2A88C0001          0:09:28
NAV‐05952374     A551D513‐CB05‐D03C‐8BE0‐01325F560001          0:23:12
NAV‐05952375     A0962714‐93D2‐D0A7‐8B0B‐ED79D6890001          0:10:16
NAV‐05952376     A2220614‐B9F9‐D026‐8E04‐AE1490F00001          0:07:25
NAV‐05952378     A5481314‐EA83‐D079‐8E04‐AE1490F00001          0:06:08
NAV‐05952382     ABEFE413‐E197‐D082‐8937‐6AA6911B0001          0:15:48
NAV‐05952385     AD752014‐9901‐D06B‐803E‐DEDE68A90001          0:06:11
NAV‐05952386     ADB11514‐5D40‐D068‐8E04‐AE1490F00001          0:02:19
NAV‐05952387     ADCFD213‐90A8‐D074‐8BE0‐01325F560001          0:11:24

                                    6
Case 3:17-cv-00101-RDM Document 511-44 Filed 07/16/20 Page 10 of 44
                                Exhibit A


  Bates Number                   File Name              Call Length
NAV‐05952388     AEF1D013‐081A‐D0D8‐8AA7‐B898F5A10001          0:10:41
NAV‐05952389     AF2E1414‐8192‐D0E9‐8E04‐AE1490F00001          0:05:04
NAV‐05952390     B0C1D213‐41DD‐D0EB‐8BE0‐01325F560001          0:06:20
NAV‐05952391     B3FE2D14‐9EAC‐D029‐8B6F‐0D3AE4E20001          0:05:30
NAV‐05952392     B7EB0014‐E079‐D0B6‐87EA‐8F2AF1BD0001          0:05:00
NAV‐05952394     B14CCD13‐DE96‐D017‐80BD‐A861D5F10001          0:25:03
NAV‐05952395     B16E2914‐3ADA‐D008‐8B0B‐ED79D6890001          0:01:12
NAV‐05952396     B51BE213‐6AE3‐D00E‐8ED2‐F015547C0001          0:06:02
NAV‐05952397     B084EC13‐981F‐D0CD‐8FC0‐78E63B010001          0:15:45
NAV‐05952398     B95C0D14‐A3E3‐D0D0‐8E04‐AE1490F00001          0:06:16
NAV‐05952399     B099D913‐6765‐D0FD‐8E39‐A5C2A88C0001          0:02:47
NAV‐05952400     B213CC13‐9845‐D0E3‐80BD‐A861D5F10001          0:14:42
NAV‐05952401     B281D213‐F3CD‐D01D‐8BE0‐01325F560001          0:06:32
NAV‐05952402     B297EC13‐11F2‐D03A‐8FC0‐78E63B010001          0:08:29
NAV‐05952403     B377CA13‐FE2D‐D0A3‐8B2E‐C9969AF10001          0:06:43
NAV‐05952404     B458EB13‐CCB0‐D0E2‐8FC0‐78E63B010001          0:04:34
NAV‐05952405     B585F913‐C22D‐D0DB‐8660‐693451BC0001          0:03:28
NAV‐05952407     B726CE13‐BA0F‐D001‐8AA7‐B898F5A10001          0:02:47
NAV‐05952408     B735F813‐8793‐D0B6‐8660‐693451BC0001          0:15:14
NAV‐05952409     B770E213‐CBDD‐D076‐8ED2‐F015547C0001          0:10:27
NAV‐05952410     B806D713‐BD26‐D05A‐8E39‐A5C2A88C0001          0:13:37
NAV‐05952411     B946DC13‐87B2‐D02C‐8E39‐A5C2A88C0001          0:09:08
NAV‐05952412     B3480F14‐E1EC‐D02C‐8E04‐AE1490F00001          0:16:51
NAV‐05952413     B6961B14‐F004‐D0B7‐803E‐DEDE68A90001          0:05:39
NAV‐05952414     B7640A14‐B949‐D03E‐8E04‐AE1490F00001          0:11:21
NAV‐05952417     B1901314‐C5DD‐D09C‐8E04‐AE1490F00001          0:09:36
NAV‐05952419     B7252414‐1183‐D0AB‐8B0B‐ED79D6890001          0:08:03
NAV‐05952420     B9210614‐F1B3‐D0E2‐8E04‐AE1490F00001          0:03:47
NAV‐05952421     BB85F913‐08A3‐D0FA‐8660‐693451BC0001          0:09:13
NAV‐05952422     BE440F14‐702E‐D073‐8E04‐AE1490F00001          0:02:54
NAV‐05952426     BFB12614‐BA97‐D005‐8B0B‐ED79D6890001          0:10:50
NAV‐05952427     C00E1A14‐A649‐D05A‐803E‐DEDE68A90001          0:05:30
NAV‐05952431     C3C2BF13‐6833‐D093‐8EE7‐6B9FA1790001          0:13:32
NAV‐05952434     C8DCD513‐A883‐D0D2‐8E39‐A5C2A88C0001          0:05:19
NAV‐05952436     C09A0414‐5FD5‐D002‐87EA‐8F2AF1BD0001          0:10:18
NAV‐05952437     C14FFB13‐7581‐D00A‐87EA‐8F2AF1BD0001          0:06:23
NAV‐05952438     C44FD113‐D3B2‐D0FD‐8AA7‐B898F5A10001          0:05:29
NAV‐05952439     C60A9213‐8CC0‐D0BE‐85A1‐F02664100001          0:07:26
NAV‐05952440     C90F2D14‐6122‐D0EE‐8B0B‐ED79D6890001          0:09:15
NAV‐05952441     C95BCC13‐A083‐D078‐80BD‐A861D5F10001          0:10:08
NAV‐05952442     C184C313‐B7A4‐D0BE‐81C7‐8329253E0001          0:07:58
NAV‐05952443     C626DE13‐697B‐D011‐8E39‐A5C2A88C0001          0:09:07
NAV‐05952444     C787D213‐C744‐D0C6‐81A8‐621D5C070001          0:07:29
NAV‐05952445     C1882B14‐F2EC‐D049‐8B0B‐ED79D6890001          0:08:58
NAV‐05952447     CB4ACD13‐59B1‐D024‐80BD‐A861D5F10001          0:11:08

                                    7
Case 3:17-cv-00101-RDM Document 511-44 Filed 07/16/20 Page 11 of 44
                                Exhibit A


  Bates Number                   File Name              Call Length
NAV‐05952448     CC9AD913‐6D5F‐D0E8‐8E39‐A5C2A88C0001          0:08:48
NAV‐05952451     CDA60A14‐C946‐D05C‐8E04‐AE1490F00001          0:07:48
NAV‐05952452     CDF82114‐FD63‐D0CD‐8B0B‐ED79D6890001          0:08:10
NAV‐05952454     CFBE1D14‐34D8‐D083‐803E‐DEDE68A90001          0:04:42
NAV‐05952455     CFC0F213‐671C‐D01A‐89CE‐3F163A750001          0:23:45
NAV‐05952456     CFF31714‐2359‐D06E‐8F4A‐F70CD9F60001          0:06:23
NAV‐05952457     D1B00A14‐44F3‐D083‐8E04‐AE1490F00001          0:10:01
NAV‐05952459     D02D1414‐F954‐D0C9‐8E04‐AE1490F00001          0:07:12
NAV‐05952460     D2A0C513‐5DED‐D094‐81C7‐8329253E0001          0:30:24
NAV‐05952463     D4BE0214‐D312‐D01C‐87EA‐8F2AF1BD0001          0:04:21
NAV‐05952464     D4F80A14‐AF85‐D04B‐8E04‐AE1490F00001          0:05:37
NAV‐05952465     D5DCF013‐CD65‐D0DE‐89CE‐3F163A750001          0:07:56
NAV‐05952466     D5F8D413‐A70A‐D087‐8BE0‐01325F560001          0:08:46
NAV‐05952469     D76A5313‐E1CA‐D00E‐89A5‐60F5C8A70001          0:05:57
NAV‐05952470     D274FA13‐168B‐D025‐87EA‐8F2AF1BD0001          0:11:26
NAV‐05952471     D721BB13‐81A3‐D058‐8A81‐BF72C5040001          0:25:01
NAV‐05952472     D777CE13‐8C54‐D08F‐8AA7‐B898F5A10001          0:39:51
NAV‐05952473     D4000B14‐D43D‐D0EE‐8E04‐AE1490F00001          0:03:45
NAV‐05952474     D0910814‐7F9B‐D0A6‐8E04‐AE1490F00001          0:05:41
NAV‐05952476     D8050614‐CD38‐D05C‐8E04‐AE1490F00001          0:13:00
NAV‐05952477     D9731114‐FB40‐D029‐8E04‐AE1490F00001          0:09:02
NAV‐05952478     DA83D213‐6CA7‐D09F‐8BE0‐01325F560001          0:10:28
NAV‐05952479     DA812B14‐8ABF‐D02D‐8B0B‐ED79D6890001          0:12:02
NAV‐05952480     DB2FC213‐212E‐D08C‐81C7‐8329253E0001          0:05:09
NAV‐05952481     DBC71014‐D2E9‐D0AC‐8E04‐AE1490F00001          0:09:47
NAV‐05952483     DD273314‐3503‐D0B3‐8A39‐6FE378530001          0:05:39
NAV‐05952485     DE812F14‐0157‐D017‐805B‐EDE70B3F0001          0:08:50
NAV‐05952486     DECEFD13‐AC8B‐D0FF‐87EA‐8F2AF1BD0001          0:13:48
NAV‐05952487     E1F6C913‐BECD‐D0E3‐8B2E‐C9969AF10001          0:10:32
NAV‐05952488     E1FAD413‐5F0C‐D0A2‐8BE0‐01325F560001          0:06:52
NAV‐05952489     E5F6DF13‐3A74‐D06E‐8E39‐A5C2A88C0001          0:15:16
NAV‐05952490     E8A10F14‐EE2D‐D059‐8E04‐AE1490F00001          0:03:50
NAV‐05952491     E19AD913‐A2BE‐D037‐8E39‐A5C2A88C0001          0:09:43
NAV‐05952492     E35C1E14‐A3EA‐D05A‐803E‐DEDE68A90001          0:03:18
NAV‐05952493     E54D2714‐6523‐D085‐8B0B‐ED79D6890001          0:04:03
NAV‐05952494     E58B1714‐1F2D‐D004‐8F4A‐F70CD9F60001          0:06:24
NAV‐05952496     E111F613‐4902‐D0FB‐8660‐693451BC0001          0:03:46
NAV‐05952497     E123F913‐3BD3‐D0BC‐8660‐693451BC0001          0:05:58
NAV‐05952499     E381BF13‐B289‐D039‐8EE7‐6B9FA1790001          0:04:59
NAV‐05952500     E539E213‐1C2F‐D0A1‐8ED2‐F015547C0001          0:11:11
NAV‐05952502     E5182D14‐3977‐D05C‐8B0B‐ED79D6890001          0:07:32
NAV‐05952503     E5372F14‐A0CA‐D037‐805B‐EDE70B3F0001          0:11:43
NAV‐05952504     E0291514‐600A‐D053‐8E04‐AE1490F00001          0:00:54
NAV‐05952505     E3220614‐CCE6‐D04D‐8E04‐AE1490F00001          0:05:41
NAV‐05952506     E4502214‐6819‐D0C5‐8B0B‐ED79D6890001          0:20:00

                                    8
Case 3:17-cv-00101-RDM Document 511-44 Filed 07/16/20 Page 12 of 44
                                Exhibit A


  Bates Number                   File Name              Call Length
NAV‐05952509     E9162114‐D628‐D0CD‐8B0B‐ED79D6890001          0:29:54
NAV‐05952510     ECAC6014‐DF8F‐D01B‐8C1D‐0BBF3B410001          0:08:07
NAV‐05952512     ED806D13‐810C‐D0A6‐8612‐4AFE97750001          0:11:53
NAV‐05952513     EDD51014‐E323‐D0E3‐8E04‐AE1490F00001          0:08:51
NAV‐05952514     EEBE2414‐E5EF‐D0D7‐8B0B‐ED79D6890001          0:09:13
NAV‐05952515     EF56EB13‐C294‐D08E‐8FC0‐78E63B010001          0:09:11
NAV‐05952516     EF351814‐21B3‐D000‐803E‐DEDE68A90001          0:11:22
NAV‐05952518     EFCD2414‐A12D‐D030‐8B0B‐ED79D6890001          0:02:35
NAV‐05952520     F0F1BD13‐11EA‐D0C1‐8EE7‐6B9FA1790001          0:13:50
NAV‐05952521     F2A6FF13‐53B1‐D095‐87EA‐8F2AF1BD0001          0:09:39
NAV‐05952522     F2FF1914‐B72A‐D034‐803E‐DEDE68A90001          0:07:01
NAV‐05952523     F3C70814‐4B71‐D07B‐8E04‐AE1490F00001          0:04:02
NAV‐05952525     F6A75C13‐97DC‐D0AF‐8CFF‐7D50B8590001          0:04:23
NAV‐05952526     F7A61D14‐9BCD‐D05F‐803E‐DEDE68A90001          0:07:55
NAV‐05952527     F8A60B14‐01BC‐D0AF‐8E04‐AE1490F00001          0:11:48
NAV‐05952530     F46E2914‐0D67‐D0C7‐8B0B‐ED79D6890002          0:02:40
NAV‐05952533     F90DEA13‐379B‐D0E7‐8FC0‐78E63B010001          0:06:18
NAV‐05952535     F265D013‐84F0‐D0E8‐8AA7‐B898F5A10001          0:06:30
NAV‐05952537     F594D513‐F1DB‐D0EB‐8E39‐A5C2A88C0001          0:07:47
NAV‐05952538     F9945C14‐EE1D‐D011‐8FC9‐BAA2CEC20001          0:07:10
NAV‐05952539     F4102214‐C405‐D0B4‐8B0B‐ED79D6890001          0:05:14
NAV‐05952540     F5211414‐E30A‐D0D3‐8E04‐AE1490F00001          0:02:27
NAV‐05952541     F7291514‐D6E6‐D054‐8E04‐AE1490F00001          0:04:17
NAV‐05952542     FA0BEB13‐207F‐D0B8‐8FC0‐78E63B010001          0:07:47
NAV‐05952543     FA8F0014‐DD5C‐D0CF‐87EA‐8F2AF1BD0001          0:08:04
NAV‐05952544     FA571614‐E4E5‐D04A‐8E04‐AE1490F00001          0:09:41
NAV‐05952545     FB3DDC13‐A46B‐D083‐8E39‐A5C2A88C0001          0:09:11
NAV‐05952546     FB7CCA13‐8DB2‐D09A‐8B2E‐C9969AF10001          0:04:25
NAV‐05952547     FB69CF13‐7EC2‐D000‐8AA7‐B898F5A10001          0:21:48
NAV‐05952548     FB89FC13‐C987‐D06B‐87EA‐8F2AF1BD0001          0:16:03
NAV‐05952549     FBAEC013‐B2AE‐D04B‐87B6‐971BB1300001          0:06:06
NAV‐05952550     FBCCD213‐B036‐D067‐8BE0‐01325F560001          0:12:45
NAV‐05952551     FBD01314‐DBDB‐D07F‐8E04‐AE1490F00001          0:07:10
NAV‐05952552     FCE0F313‐646A‐D0ED‐8660‐693451BC0001          0:07:05
NAV‐05952554     FDFEF713‐CFC8‐D056‐8660‐693451BC0001          0:11:53
NAV‐05952555     FE5A0A14‐3787‐D0C1‐8E04‐AE1490F00001          0:09:35
NAV‐05952556     FEAD1514‐7840‐D07A‐8E04‐AE1490F00001          0:03:12
NAV‐05952557     FED0CE13‐8258‐D044‐8AA7‐B898F5A10001          0:04:43
NAV‐05952558     FEF90614‐94E6‐D075‐8E04‐AE1490F00001          0:12:11
NAV‐06321880     SC_1_644534340_6359852_D820_1398927           0:06:16
NAV‐06321918     SC_1_629617078_1961270_F717_367582            0:02:06
NAV‐06321921     SC_1_630015545_2256133_F875_427466            0:00:02
NAV‐06321924     SC_1_630683029_3281687_P758_618341            0:13:04
NAV‐06321925     SC_1_631081132_3529333_D780_667294            0:13:29
NAV‐06321935     SC_1_636712813_10187751_F861_2005114          0:04:31

                                    9
Case 3:17-cv-00101-RDM Document 511-44 Filed 07/16/20 Page 13 of 44
                                Exhibit A


  Bates Number                   File Name               Call Length
NAV‐06321939     SC_1_641091795_1854037_F810_402817             0:05:30
NAV‐06321941     SC_1_645146886_6901717_P727_1519374            0:23:07
NAV‐06321942     SC_1_645555667_7286896_F913_1608801            0:07:17
NAV‐06321948     SC_1_648389355_10769976_P765_2362034           0:03:08
NAV‐06321949     SC_1_639868695_335874_40763_73638              0:01:49
NAV‐06321955     SC_1_640923136_1379773_65766_296286            0:15:03
NAV‐06321956     SC_1_640929391_1389313_65825_298137            0:06:10
NAV‐06321958     SC_1_640983207_1563179_40722_344275            0:05:14
NAV‐06321964     SC_1_650206857_13025254_65967_2879130          0:08:45
NAV‐06321970     SC_1_649538362_12037013_65869_2647423          0:08:28
NAV‐06321973     SC_1_645316248_7425019_40792_1642725           0:08:19
NAV‐06321983     SC_1_645709678_7616120_65512_1679730           0:07:08
NAV‐06321988     SC_1_641791166_2638997_40701_572645            0:07:52
NAV‐06321989     SC_1_648688545_11493540_38917_2527570          0:11:26
NAV‐06321992     SC_1_648588150_11201653_38534_2469244          0:03:07
NAV‐06321996     SC_1_648543367_11040301_40649_2429300          0:10:18
NAV‐06321998     SC_1_648299429_10744558_40743_2356982          0:10:43
NAV‐06322001     SC_1_648292208_10723607_65927_2352710          0:05:34
NAV‐06322003     SC_1_642078596_3012292_65748_662615            0:04:58
NAV‐06322010     SC_1_648210120_10433465_38411_2291874          0:10:15
NAV‐06322011     SC_1_645297319_7182024_38411_1576575           0:05:15
NAV‐06322013     SC_1_647866758_10407928_38786_2286431          0:16:10
NAV‐06322018     SC_1_647827480_10258203_65575_2255240          0:18:27
NAV‐06322027     SC_1_644987820_6754104_38512_1489146           0:39:09
NAV‐06322028     SC_1_644941261_6551256_38835_1439529           0:10:31
NAV‐06322029     SC_1_644929550_6506737_40508_1429141           0:06:16
NAV‐06322030     SC_1_644911126_6456514_40743_1419205           0:14:41
NAV‐06322032     SC_1_644875363_6345913_65623_1396250           0:13:50
NAV‐06322036     SC_1_647025161_9118371_40542_1999616           0:07:57
NAV‐06322037     SC_1_644602031_5912195_40511_1308185           0:07:10
NAV‐06322041     SC_1_644195286_5694122_64892_1253776           0:19:57
NAV‐06322042     SC_1_644158831_5555697_40832_1226022           0:04:30
NAV‐06322048     SC_1_643849661_5164029_65953_1137061           0:07:16
NAV‐06322050     SC_1_643831303_5085751_65981_1117180           0:05:37
NAV‐06322051     SC_1_643746574_4825853_38466_1064153           0:02:29
NAV‐06322052     SC_1_643743071_4820565_38459_1063016           0:09:24
NAV‐06322053     SC_1_643431143_4780679_66160_1054450           0:08:05
NAV‐06322057     SC_1_646750365_8781680_66192_1922891           0:07:37
NAV‐06322059     SC_1_642924455_4240260_40665_930364            0:09:26
NAV‐06322063     SC_1_643312619_4383308_66143_960877            0:07:22
NAV‐06322064     SC_1_645764128_7782905_40800_1713396           0:07:51
NAV‐06322066     SC_1_646712103_8693658_64857_1905737           0:12:03
NAV‐06322068     SC_1_646290676_8298375_66167_1826403           0:08:34
NAV‐06322085     SC_1_641044693_1768022_56979_385639            0:12:20
NAV‐06322087     SC_1_640147676_549622_56457_115992             0:20:25

                                   10
Case 3:17-cv-00101-RDM Document 511-44 Filed 07/16/20 Page 14 of 44
                                Exhibit A


  Bates Number                   File Name               Call Length
NAV‐06322088     SC_1_647751758_9981464_56633_2187979           0:12:22
NAV‐06322089     SC_1_639910844_454703_56329_97078              0:13:00
NAV‐06322090     SC_1_640165715_583311_56633_122786             0:03:28
NAV‐06322091     SC_1_647801628_10125774_56140_2216960          0:05:04
NAV‐06322092     SC_1_640165905_585875_56627_123156             0:05:38
NAV‐06322094     SC_1_647837838_10299916_56533_2263839          0:16:45
NAV‐06322095     SC_1_640648406_1092890_56109_237872            0:05:56
NAV‐06322097     SC_1_640671229_1167351_56460_252845            0:10:48
NAV‐06322098     SC_1_648290881_10721255_56105_2352076          0:08:15
NAV‐06322099     SC_1_648317213_10781014_56523_2364102          0:09:21
NAV‐06322100     SC_1_648318563_10782311_56635_2364377          0:02:29
NAV‐06322102     SC_1_648577206_11173829_56848_2463736          0:07:29
NAV‐06322103     SC_1_648607469_11255475_56094_2479706          0:10:19
NAV‐06322104     SC_1_649099621_11720614__2580356               0:05:18
NAV‐06322106     SC_1_649493130_11888221__2617790               0:03:02
NAV‐06322107     SC_1_649506014_11937315__2629393               0:18:09
NAV‐06322108     SC_1_640993090_1594680_56415_350701            0:11:07
NAV‐06322109     SC_1_649562953_12120759_56636_2661981          0:30:03
NAV‐06322110     SC_1_649620378_12296151__2713469               0:04:32
NAV‐06322111     SC_1_641007410_1630897_56793_357962            0:06:47
NAV‐06322112     SC_1_641050245_1806321_56972_393365            0:26:36
NAV‐06322113     SC_1_641059798_1829842_56486_398053            0:18:43
NAV‐06322114     SC_1_649842608_12462232__2747788               0:18:58
NAV‐06322115     SC_1_649846848_12463135_56438_2747818          0:06:36
NAV‐06322117     SC_1_649870077_12524877_56778_2759117          0:07:16
NAV‐06322118     SC_1_641259341_1964788_56800_425175            0:05:15
NAV‐06322119     SC_1_649881555_12593992_56664_2772545          0:43:49
NAV‐06322121     SC_1_641308489_2109268_56186_454791            0:04:56
NAV‐06322122     SC_1_641329971_2171723_56381_467712            0:08:02
NAV‐06322123     SC_1_649921650_12688808__2792167               0:27:50
NAV‐06322124     SC_1_641752030_2511031_56374_546809            0:04:05
NAV‐06322126     SC_1_641776753_2596703_56839_563734            0:09:59
NAV‐06322127     SC_1_641792050_2642141_56188_573256            0:08:02
NAV‐06322128     SC_1_641807101_2703394_56798_585657            0:15:40
NAV‐06322129     SC_1_641830106_2773932_56536_599882            0:09:17
NAV‐06322130     SC_1_642074083_2998040_56657_659677            0:05:10
NAV‐06322131     SC_1_642102819_3095472_56564_679889            0:08:28
NAV‐06322133     SC_1_642139380_3219337_56089_705302            0:10:52
NAV‐06322134     SC_1_642331975_3337109_56110_730263            0:12:53
NAV‐06322135     SC_1_642366461_3440396_56763_751536            0:18:57
NAV‐06322136     SC_1_642368867_3440179_56708_751550            0:11:11
NAV‐06322137     SC_1_642375181_3452749_56344_754230            0:06:38
NAV‐06322138     SC_1_642432749_3752406_56532_831556            0:09:09
NAV‐06322139     SC_1_642472931_3866343_56534_853564            0:17:28
NAV‐06322141     SC_1_644717084_6316347_56668_1390131           0:14:14

                                   11
Case 3:17-cv-00101-RDM Document 511-44 Filed 07/16/20 Page 15 of 44
                                Exhibit A


  Bates Number                   File Name              Call Length
NAV‐06322142     SC_1_644927047_6503796_56747_1428581          0:15:00
NAV‐06322143     SC_1_642839643_3984639_56438_877635           0:17:28
NAV‐06322145     SC_1_642867129_4065423_56533_894041           0:15:00
NAV‐06322146     SC_1_644928778_6504539_56123_1428731          0:07:14
NAV‐06322147     SC_1_642942866_4283813_56093_939056           0:13:50
NAV‐06322148     SC_1_642945222_4286372_56461_939535           0:09:46
NAV‐06322149     SC_1_643308513_4377853_56154_959258           0:17:50
NAV‐06322150     SC_1_643334521_4476978_56313_992859           0:10:16
NAV‐06322152     SC_1_643380514_4599385_56326_1017887          0:02:43
NAV‐06322153     SC_1_645287080_7161305_56646_1572617          0:06:11
NAV‐06322154     SC_1_640940301_1421719_40787_304692           0:10:11
NAV‐06322155     SC_1_645294888_7180638_56211_1576235          0:16:11
NAV‐06322157     SC_1_645328986_7466911_56673_1651255          0:06:19
NAV‐06322158     SC_1_643798587_5009507_56381_1101531          0:21:22
NAV‐06322159     SC_1_643828661_5084591_56445_1117007          0:15:44
NAV‐06322161     SC_1_646175264_7957999_56626_1748331          0:07:58
NAV‐06322162     SC_1_646223886_8082475_56154_1773513          0:06:42
NAV‐06322164     SC_1_646655331_8502360_56473_1867071          0:03:51
NAV‐06322166     SC_1_646742862_8758667_56625_1918330          0:03:25
NAV‐06322168     SC_1_646976473_8964103_56186_1969779          0:07:20
NAV‐06322169     SC_1_647052167_9196741_56630_2015657          0:04:47
NAV‐06322171     SC_1_647083194_9318169_56094_2040155          0:10:50
NAV‐06322172     SC_1_644093293_5342066_56186_1183038          0:04:47
NAV‐06322177     SC_1_644154153_5537477_56310_1222414          0:02:46
NAV‐06322178     SC_1_644182866_5637490_56745_1242467          0:03:44
NAV‐06322179     SC_1_644194669_5690683_56628_1253331          0:18:54
NAV‐06322180     SC_1_644598737_5898977_56089_1305426          0:07:54
NAV‐06322182     SC_1_644647985_6044850_56133_1334622          0:04:07
NAV‐06322183     SC_1_644649209_6047168_56415_1335052          0:02:22
NAV‐06322184     SC_1_644652125_6059778_56534_1337604          0:05:21
NAV‐06322193     SC_1_644222344_5805774_65921_1276587          0:09:26
NAV‐06398674     IR_1100735404O0141216                         0:04:54
NAV‐06398675     IR_1100801057O0141217                         0:19:32
NAV‐06398676     IR_2100093707P0141231                         0:05:25
NAV‐06398677     IR_2100287836O0141218                         0:04:53
NAV‐06398678     IR_2100336367O0141218                         0:19:22
NAV‐06398679     IR_2100336588M0141208                         0:11:48
NAV‐06398680     IR_2100680511O0141219                         0:06:08
NAV‐06398682     IR_2100902347M0141209                         0:12:28
NAV‐06398683     IR_2100929180M0141210                         0:04:27
NAV‐06398684     IR_2100939677M0141210                         0:06:31
NAV‐06398685     IR_3100066133M0141210                         0:03:38
NAV‐06398686     IR_3100492315O0141224                         0:11:08
NAV‐06398687     IR_3100668021N0141212                         0:05:55
NAV‐06398688     IR_3100870012O0141227                         0:02:46

                                   12
Case 3:17-cv-00101-RDM Document 511-44 Filed 07/16/20 Page 16 of 44
                                Exhibit A


  Bates Number                   File Name                Call Length
NAV‐06398689     SC_1_661341425_11903314_38558_2647881           0:04:41
NAV‐06398690     SC_1_652480869_1927497_64807_419957             0:02:54
NAV‐06398694     SC_1_1101313976_14971893_38748_3278517          0:10:15
NAV‐06398695     SC_1_962918420_6788733_38756_1624455            0:06:45
NAV‐06398702     SC_1_1153975522_9121755_DA21_2002195            0:07:10
NAV‐06398704     SC_1_869321174_2572798_65644_549875             0:10:17
NAV‐06398705     SC_1_977651113_7528718_P751_1785704             0:09:20
NAV‐06398708     SC_1_869327329_2584386_40709_551997             0:10:36
NAV‐06398712     SC_1_972889620_2389091_FB87_573085              0:04:05
NAV‐06398713     SC_1_888918810_14018398_65890_3089093           0:08:36
NAV‐06398717     SC_1_975126597_4420330_65650_1052088            0:19:14
NAV‐06398718     SC_1_1100719025_14312485_38945_3128480          0:11:51
NAV‐06398720     SC_1_970822672_15787210_40830_3779140           0:13:05
NAV‐06398721     SC_1_899982005_9826763_40576_2091682            0:04:02
NAV‐06398722     SC_1_974589037_3698412_65719_873862             0:05:50
NAV‐06398726     SC_1_868132431_1462383_40709_323514             0:13:05
NAV‐06398727     SC_1_756588849_1014112_P773_213065              0:05:36
NAV‐06398729     SC_1_851399875_182369_38529_33350               0:05:51
NAV‐06398731     SC_1_1057105126_2782478_38598_591338            0:13:06
NAV‐06398732     SC_1_717388513_8836175_66053_1953820            0:04:46
NAV‐06398733     SC_1_1099760400_13053529_38767_2839858          0:04:02
NAV‐06398734     SC_1_860247067_10190589_65879_2285093           0:08:07
NAV‐06398737     SC_1_886891457_11599172_38594_2548938           0:06:42
NAV‐06398738     SC_1_906542165_775203_38994_156139              0:07:39
NAV‐06398739     SC_1_1102252386_531082_56801_101288             0:10:10
NAV‐06398742     SC_1_1005728366_1118158_40600_246715            0:04:24
NAV‐06398745     SC_1_1024824033_9358103_38765_2143822           0:07:19
NAV‐06398746     SC_1_1108162924_7040502_40688_1563248           0:03:21
NAV‐06398752     SC_1_883460794_7936212_40653_1739143            0:06:58
NAV‐06398753     SC_1_883465964_7947635_38491_1741316            0:06:21
NAV‐06398755     SC_1_1259140729_4752043_46828_1070854           0:16:51
NAV‐06398756     SC_1_1262673355_8751460_38776_1961918           0:12:55
NAV‐06398757     SC_1_786693862_2272119_40764_447864             0:03:10
NAV‐06398758     SC_1_866181350_16876688_38919_3810971           0:08:42
NAV‐06398759     SC_1_882855183_7260450_63401_1580828            0:05:57
NAV‐06398760     SC_1_888725660_13711256_38499_3030628           0:12:01
NAV‐06398761     SC_1_844395041_9179997_38687_2094936            0:06:08
NAV‐06398764     SC_1_1108450129_7683798_38641_1708973           0:09:21
NAV‐06398765     SC_1_971498773_559715_65650_115803              0:10:42
NAV‐06398766     SC_1_958794066_1970370_66185_464627             0:05:23
NAV‐06398767     SC_1_1098155693_11294020_38539_2461785          0:03:14
NAV‐06398770     SC_1_1108160338_7045856_56329_1564131           0:13:46
NAV‐06398771     SC_1_1056646541_2496629_38873_537199            0:07:49
NAV‐06398774     SC_1_1149648016_3719994_66093_800827            0:07:20
NAV‐06398775     SC_1_1257846061_3238658_52797_715697            0:06:56

                                   13
Case 3:17-cv-00101-RDM Document 511-44 Filed 07/16/20 Page 17 of 44
                                Exhibit A


  Bates Number                   File Name                Call Length
NAV‐06398777     SC_1_959574998_2780669_66136_656525             0:08:35
NAV‐06398778     SC_1_1007551842_3279937_40718_740416            0:23:25
NAV‐06398782     SC_1_1025677621_10346462_40614_2366572          0:17:22
NAV‐06398783     SC_1_1256498026_1501157_63090_332940            0:12:50
NAV‐06398784     SC_1_866265990_17189578_38582_3893840           0:12:27
NAV‐06398786     SC_1_1107231117_6073040_28081_1356821           0:05:31
NAV‐06398787     SC_1_963876051_7572978_65744_1809965            0:11:05
NAV‐06398788     SC_1_839972899_3803752_64996_839457             0:02:35
NAV‐06398789     SC_1_839975728_3816935_40560_841829             0:08:23
NAV‐06398790     SC_1_1262265590_8587560_46828_1927939           0:09:58
NAV‐06398791     SC_1_1106923280_5756327_66099_1274154           0:07:02
NAV‐06398792     SC_1_1258464978_3814594_28008_850496            0:05:39
NAV‐06398793     SC_1_865053235_15691278_38509_3559195           0:12:01
NAV‐06398794     SC_1_1151194690_5344097_29405_1146285           0:06:25
NAV‐06398795     SC_1_926731313_13517525_65774_3070538           0:16:52
NAV‐06398796     SC_1_961694382_5214811_40563_1242121            0:10:32
NAV‐06398797     SC_1_958806112_2008027_65859_472390             0:06:35
NAV‐06398798     SC_1_890527870_15558200_65892_3437901           0:11:26
NAV‐06398799     SC_1_891489344_397108_65958_85739               0:12:04
NAV‐06398800     SC_1_967851584_12505999_64840_2998400           0:13:19
NAV‐06398801     SC_1_892498488_1461202_65621_309618             0:04:51
NAV‐06398802     SC_1_900722167_10958155_38594_2331105           0:10:58
NAV‐06398803     SC_1_974718077_4127601_65911_992556             0:11:48
NAV‐06398804     SC_1_924961690_11933772_40642_2708325           0:13:07
NAV‐06398806     SC_1_882098229_6272421_40763_1369575            0:19:01
NAV‐06398807     SC_1_1263684425_9859513_40857_2221230           0:10:06
NAV‐06398808     SC_1_1268154069_2016983_28264_426651            0:04:56
NAV‐06398809     SC_1_1267789206_1978235_28034_419321            0:18:08
NAV‐06398810     SC_1_1104531777_2983845_63403_658645            0:06:40
NAV‐06398813     SC_1_975081188_4271881_66185_1021304            0:03:35
NAV‐06398814     SC_1_1027359883_12059332_65975_2766928          0:09:23
NAV‐06398815     SC_1_927659686_14401123_38774_3286197           0:24:50
NAV‐06398817     SC_1_896134235_5179833_38996_1096218            0:09:40
NAV‐06398818     SC_1_971370853_223489_65867_46122               0:06:15
NAV‐06398819     SC_1_1096859082_9737069_40537_2123929           0:08:35
NAV‐06398820     SC_1_1255967059_1035348_40563_218901            0:06:18
NAV‐06398821     SC_1_1255971160_1058405_63401_223321            0:17:04
NAV‐06398824     SC_1_900572209_10525060_64708_2230212           0:14:15
NAV‐06398828     SC_1_1152992176_7268477_46828_1588839           0:09:08
NAV‐06398830     SC_1_893183975_1978995_38491_420819             0:11:11
NAV‐06398831     SC_1_938157177_9297061_38659_2189892            0:12:37
NAV‐06398832     SC_1_794534914_11757675_38791_2560518           0:08:04
NAV‐06398834     SC_1_884036245_8541360_38489_1878928            0:12:25
NAV‐06398837     SC_1_884672324_9396972_38665_2079086            0:20:15
NAV‐06398838     SC_1_885853568_10390616_65678_2290951           0:08:15

                                   14
Case 3:17-cv-00101-RDM Document 511-44 Filed 07/16/20 Page 18 of 44
                                Exhibit A


  Bates Number                   File Name                Call Length
NAV‐06398839     SC_1_962683987_6036774_38498_1443772            0:18:11
NAV‐06398840     SC_1_1142594598_9827898_PB15_2187638            0:06:13
NAV‐06398842     SC_1_1055689519_1353565_38773_282335            0:24:03
NAV‐06398843     SC_1_1144644314_12635223_FB77_2824284           0:06:01
NAV‐06398844     SC_1_1145249890_13051444_PB39_2900819           0:05:55
NAV‐06398845     SC_1_1145191449_12735982_DA46_2841922           0:04:02
NAV‐06398847     SC_1_1145220808_12911762_PB15_2874192           0:05:05
NAV‐06398849     SC_1_1258536661_3959384_56700_881062            0:10:08
NAV‐06398850     SC_1_1148029795_2424928_P807_506715             0:05:09
NAV‐06398851     SC_1_1149435053_3902761_PB51_834225             0:10:19
NAV‐06398853     SC_1_1150085971_4616495_DA29_986702             0:05:19
NAV‐06398854     SC_1_965957184_10242230_38555_2455639           0:07:55
NAV‐06398855     SC_1_1150138170_4903669_DA54_1060672            0:07:09
NAV‐06398856     SC_1_1150781710_5514716_D877_1194292            0:09:46
NAV‐06398858     SC_1_1151979526_6580377_FC81_1420778            0:06:07
NAV‐06398859     SC_1_972522127_1618241_66185_387236             0:05:27
NAV‐06398860     SC_1_979305371_9401920_65958_2240879            0:15:08
NAV‐06398863     SC_1_953925932_13945592_66177_3305078           0:07:18
NAV‐06398864     SC_1_1152759279_8072577_D967_1765859            0:04:28
NAV‐06398867     SC_1_937545905_8507714_65605_2005998            0:12:14
NAV‐06398869     SC_1_924584632_11121527_65644_2511371           0:07:52
NAV‐06398872     SC_1_1252214303_11779631_FC60_2599090           0:08:29
NAV‐06398874     SC_1_1252823631_12230992_P986_2704898           0:04:32
NAV‐06398875     SC_1_1253409174_12708879_PB49_2802546           0:06:12
NAV‐06398877     SC_1_958732441_1793270_38545_428038             0:05:38
NAV‐06398878     SC_1_1254946782_868447_PA59_187386              0:03:34
NAV‐06398879     SC_1_1254948868_885606_DA72_190336              0:08:10
NAV‐06398881     SC_1_1258326407_4326465_PA57_963745             0:06:34
NAV‐06398882     SC_1_869860237_3510712_66159_760902             0:14:03
NAV‐06398884     SC_1_1150589164_4797798_38947_1024056           0:08:12
NAV‐06398886     SC_1_1267412974_1840881_PA03_389445             0:04:20
NAV‐06398887     SC_1_885543474_10028271_38926_2202376           0:16:31
NAV‐06398888     SC_1_1268696179_3252735_PB35_706547             0:07:22
NAV‐06398889     SC_1_1255216952_175342_40570_35230              0:08:43
NAV‐06398890     SC_1_1268699997_3266206_DA68_709870             0:05:07
NAV‐06398891     SC_1_1271408665_6453116_FD36_1498998            0:08:03
NAV‐06398893     SC_1_1273967605_9818567_PA39_2353469            0:04:49
NAV‐06398894     SC_1_677229274_12750727_P808_2805204            0:06:02
NAV‐06398898     SC_1_732287973_8453290_D911_1877290             0:05:46
NAV‐06398899     SC_1_906360551_832237_PB05_169885               0:11:19
NAV‐06398900     SC_1_959951806_3303722_38733_793140             0:06:54
NAV‐06398901     SC_1_745235867_5225186_P960_1116181             0:08:46
NAV‐06398904     SC_1_757472458_1751001_F938_353660              0:10:09
NAV‐06398906     SC_1_1003789401_14897136_38877_3526806          0:12:54
NAV‐06398907     SC_1_762023629_7643895_D907_1663240             0:00:04

                                   15
Case 3:17-cv-00101-RDM Document 511-44 Filed 07/16/20 Page 19 of 44
                                Exhibit A


  Bates Number                   File Name               Call Length
NAV‐06398908     SC_1_817231374_15546154_38512_3494958          0:10:18
NAV‐06398911     SC_1_936145171_6895596_40529_1620716           0:09:24
NAV‐06398912     SC_1_795493560_13693389_D870_2892934           0:11:01
NAV‐06398917     SC_1_1031304915_497188_38691_98244             0:06:14
NAV‐06398918     SC_1_841082440_5327219_D877_1214686            0:09:33
NAV‐06398920     SC_1_845479079_10350629_D970_2361859           0:03:31
NAV‐06398922     SC_1_848706018_14184621_D832_3256659           0:04:36
NAV‐06398923     SC_1_849125916_14669255_P822_3353994           0:10:58
NAV‐06398924     SC_1_1262451288_9208220_63077_2070749          0:03:25
NAV‐06398925     SC_1_1263280017_9203730_63077_2070983          0:03:48
NAV‐06398926     SC_1_856040885_5662754_FB33_1258999            0:08:57
NAV‐06398927     SC_1_860710341_10846422_P997_2424286           0:05:55
NAV‐06398928     SC_1_860030311_10036531_FA15_2254576           0:05:25
NAV‐06398933     SC_1_979009209_9090782_38947_2152785           0:06:20
NAV‐06398934     SC_1_883578828_8370237_FB37_1825622            0:05:39
NAV‐06398936     SC_1_893286429_2225781_40828_469755            0:22:14
NAV‐06398937     SC_1_891990506_1203839_P974_261844             0:02:20
NAV‐06398939     SC_1_971476581_510743_38722_105442             0:15:21
NAV‐06398940     SC_1_895680844_5352495_PA10_1127771            0:04:54
NAV‐06398941     SC_1_898156951_7980410_FB73_1699141            0:04:07
NAV‐06398943     SC_1_904181177_15100957_FB77_3222578           0:06:18
NAV‐06398945     SC_1_955488075_15887086_38855_3760863          0:07:29
NAV‐06398947     SC_1_956516596_16848464_65644_3982331          0:13:17
NAV‐06398948     SC_1_893800531_2606611_38501_562569            0:13:04
NAV‐06398950     SC_1_1152559902_7029846_65977_1526064          0:09:54
NAV‐06398951     SC_1_906439977_1192712_D984_255418             0:06:05
NAV‐06398954     SC_1_928467557_15419125_PA94_3514686           0:05:49
NAV‐06398955     SC_1_931500355_1497086_PA34_332178             0:04:20
NAV‐06398958     SC_1_937853626_9223685_PB05_2175556            0:03:08
NAV‐06398959     SC_1_940356873_11944157_PA99_2813866           0:04:12
NAV‐06398960     SC_1_940271980_11598889_D961_2743832           0:04:02
NAV‐06398961     SC_1_956263414_16969224_PA85_4007785           0:06:47
NAV‐06398964     SC_1_968240873_12996193_FB89_3126284           0:06:22
NAV‐06398965     SC_1_972867485_2297176_PB05_532899             0:04:41
NAV‐06398966     SC_1_974311053_3862076_FC07_933501             0:03:00
NAV‐06398967     SC_1_977098923_6796233_PB02_1611261            0:07:12
NAV‐06398968     SC_1_977037792_6569950_DA36_1564182            0:06:58
NAV‐06398969     SC_1_979413471_8962821_PA70_2126273            0:03:25
NAV‐06398970     SC_1_1003297691_14556798_P765_3461072          0:05:06
NAV‐06398971     SC_1_1005480744_1198309_D987_263035            0:03:03
NAV‐06398972     SC_1_1007085865_2948282_DA07_675745            0:03:44
NAV‐06398973     SC_1_1008871902_4985388_D893_1126571           0:11:24
NAV‐06398975     SC_1_1022506559_6904237_FC33_1585626           0:04:22
NAV‐06398976     SC_1_1055981091_2473651_DA39_533025            0:22:28
NAV‐06398978     SC_1_1102098853_1319126_D990_274044            0:06:41

                                   16
Case 3:17-cv-00101-RDM Document 511-44 Filed 07/16/20 Page 20 of 44
                                Exhibit A


  Bates Number                   File Name                Call Length
NAV‐06398979     SC_1_1102801226_1580561_FB40_345044             0:12:24
NAV‐06398980     SC_1_1102924961_2159205_PB37_479574             0:08:16
NAV‐06398982     SC_1_1104132263_3048459_DA29_670659             0:02:59
NAV‐06398983     SC_1_1104210590_3449402_P669_770368             0:06:15
NAV‐06398985     SC_1_1107660921_7431052_FD03_1661633            0:15:56
NAV‐06398988     SC_1_1141658662_8440694_PA99_1876984            0:04:59
NAV‐06398989     SC_1_1142036295_9462412_FA50_2116852            0:03:59
NAV‐06398992     SC_1_1148837981_3326389_F799_706234             0:06:18
NAV‐06398995     SC_1_926789770_13703761_63403_3122524           0:06:12
NAV‐06398996     SC_1_1150702857_5150799_DA27_1107681            0:07:04
NAV‐06398997     SC_1_1150747280_5351375_PA41_1147771            0:03:10
NAV‐06398998     SC_1_1257713482_3707136_FB77_827445             0:05:14
NAV‐06398999     SC_1_1274412891_10129392_F946_2418313           0:10:27
NAV‐06399000     SC_1_891252542_192660_38953_47377               0:13:42
NAV‐06399001     SC_1_1009508881_5566800_38817_1267373           0:05:02
NAV‐06399003     SC_1_708353183_15107797_38627_3245478           0:10:58
NAV‐06399004     SC_1_888727105_13722830_40753_3032772           0:16:22
NAV‐06399005     SC_1_1262894754_9666393_38641_2184259           0:02:41
NAV‐06399006     SC_1_1263618512_9663453_38641_2184408           0:04:52
NAV‐06399007     SC_1_751027820_12628251_65917_2751208           0:45:52
NAV‐06399009     SC_1_1268568684_3303783_65644_717011            0:02:53
NAV‐06399010     SC_1_1268930197_3300585_65644_716745            0:07:21
NAV‐06399013     SC_1_964772387_8852577_38878_2124743            0:00:02
NAV‐06399014     SC_1_863289524_13713359_64708_3098143           0:09:21
NAV‐06399016     SC_1_1262092206_8213385_28621_1856889           0:10:27
NAV‐06399018     SC_1_1260635461_6567072_40715_1470118           0:06:51
NAV‐06399019     SC_1_1259716339_5382176_38746_1218204           0:13:18
NAV‐06399020     SC_1_885418843_9814609_38508_2160914            0:19:41
NAV‐06399021     SC_1_861810786_11961890_65953_2687572           0:08:27
NAV‐06399022     SC_1_974522569_3482484_40780_828435             0:06:22
NAV‐06399023     SC_1_1006588485_2099726_40500_489964            0:09:05
NAV‐06399024     SC_1_953608039_13586793_65859_3204376           0:09:56
NAV‐06399025     SC_1_728590156_3643916_65825_803538             0:14:10
NAV‐06399026     SC_1_749358168_10097309_40885_2208885           0:06:12
NAV‐06399027     SC_1_1101953718_214758_56480_39513              0:05:38
NAV‐06399028     SC_1_1152528387_6948867_28748_1510037           0:02:46
NAV‐06399030     SC_1_1106314491_5117397_29328_1130836           0:23:38
NAV‐06399033     SC_1_1057882025_3860285_28178_831987            0:02:19
NAV‐06399034     SC_1_1101586950_15263347_66167_3336060          0:10:09
NAV‐06399036     SC_1_883149221_7494561_40726_1626798            0:08:01
NAV‐06399037     SC_1_885375201_9721828_40579_2143056            0:13:38
NAV‐06399038     SC_1_1105923678_4499373_52738_990398            0:04:48
NAV‐06399039     SC_1_1095823355_8765515_28067_1895387           0:08:06
NAV‐06399040     SC_1_1152459164_6797111_56080_1481044           0:10:39
NAV‐06399041     SC_1_958218762_1306443_38767_299809             0:12:13

                                   17
Case 3:17-cv-00101-RDM Document 511-44 Filed 07/16/20 Page 21 of 44
                                Exhibit A


  Bates Number                   File Name               Call Length
NAV‐06399042     SC_1_756735639_846589_56480_159632             0:07:30
NAV‐06399043     SC_1_657618333_7707129__1705520                0:13:38
NAV‐06399044     SC_1_664961218_15079500_56706_3358387          0:07:29
NAV‐06399045     SC_1_860188693_10007578_56377_2248614          0:07:18
NAV‐06399046     SC_1_669267273_2994736_56669_638596            0:06:03
NAV‐06399047     SC_1_671788208_6470142_56253_1414172           0:05:43
NAV‐06399048     SC_1_791598762_7897388_56201_1696493           0:20:47
NAV‐06399049     SC_1_678729226_14422662_56684_3162242          0:05:31
NAV‐06399050     SC_1_684531660_4815986_56441_1015308           0:10:46
NAV‐06399051     SC_1_687238222_8084606_56195_1704540           0:12:07
NAV‐06399052     SC_1_791620560_7967953_56464_1712326           0:20:11
NAV‐06399054     SC_1_708344397_15077742_56517_3239026          0:05:02
NAV‐06399055     SC_1_862467512_12994883_56140_2919151          0:04:11
NAV‐06399056     SC_1_792227461_8838089_56450_1908221           0:09:22
NAV‐06399058     SC_1_865060585_15702058_28381_3561139          0:04:56
NAV‐06399059     SC_1_716149873_7552838_56754_1673023           0:09:37
NAV‐06399060     SC_1_793325230_10023073_56320_2171218          0:12:32
NAV‐06399061     SC_1_716906085_8458703_56179_1878226           0:06:14
NAV‐06399062     SC_1_865133673_15908805_29386_3601507          0:07:41
NAV‐06399064     SC_1_794099897_10974792_56592_2387914          0:14:48
NAV‐06399066     SC_1_867573759_856510_40884_186865             0:04:00
NAV‐06399070     SC_1_724777440_17474784_56978_3937765          0:08:24
NAV‐06399073     SC_1_800447432_19173846_56803_4035549          0:04:56
NAV‐06399074     SC_1_869450814_2898337_29063_625332            0:06:16
NAV‐06399075     SC_1_735435916_11783422_56475_2615247          0:04:26
NAV‐06399076     SC_1_869529354_3118346_28802_666817            0:26:17
NAV‐06399077     SC_1_744051451_3819649_56570_811020            0:08:30
NAV‐06399078     SC_1_803280701_22899829_56545_4820854          0:08:50
NAV‐06399079     SC_1_870448438_4128536_29405_878194            0:15:10
NAV‐06399080     SC_1_748231496_9144685_56604_2004296           0:06:02
NAV‐06399081     SC_1_778335879_13508650_56761_2986312          0:08:50
NAV‐06399083     SC_1_806380262_2747674_28050_590064            0:05:19
NAV‐06399084     SC_1_892462629_1361536_29715_291600            0:03:58
NAV‐06399086     SC_1_895322262_4490392_28673_957617            0:03:56
NAV‐06399087     SC_1_884098464_8711713_29089_1911710           0:11:10
NAV‐06399088     SC_1_895353867_4568671_56596_972054            0:02:26
NAV‐06399089     SC_1_896122660_5146008_56365_1090597           0:05:09
NAV‐06399090     SC_1_900649823_10769615_28074_2295358          0:18:06
NAV‐06399091     SC_1_806382729_2764478_56444_594758            0:12:22
NAV‐06399092     SC_1_885402637_9767621_56440_2151996           0:04:54
NAV‐06399093     SC_1_901657228_12466630_56218_2669494          0:04:36
NAV‐06399094     SC_1_902146093_12795899_56232_2728996          0:07:27
NAV‐06399095     SC_1_902560207_12894978_29740_2747052          0:08:37
NAV‐06399096     SC_1_809023848_5709651_56673_1261854           0:24:43
NAV‐06399097     SC_1_903876060_14789753_28853_3144610          0:03:29

                                   18
Case 3:17-cv-00101-RDM Document 511-44 Filed 07/16/20 Page 22 of 44
                                Exhibit A


  Bates Number                   File Name               Call Length
NAV‐06399098     SC_1_903900005_14860847_52611_3158074          0:05:19
NAV‐06399099     SC_1_904364121_15188374_63085_3239746          0:19:11
NAV‐06399101     SC_1_905001496_15758867_29714_3346677          0:15:30
NAV‐06399102     SC_1_906901918_1350360_56729_286487            0:12:15
NAV‐06399103     SC_1_887213565_12109957_56591_2671997          0:07:22
NAV‐06399104     SC_1_821047732_1946158_56707_427519            0:04:29
NAV‐06399105     SC_1_887558368_12562880_28006_2791047          0:03:39
NAV‐06399106     SC_1_824969923_6733270_65539_1497391           0:02:15
NAV‐06399108     SC_1_891222622_9764_56223_1602                 0:12:44
NAV‐06399109     SC_1_831547406_13819792_56772_3121107          0:09:32
NAV‐06399110     SC_1_834752182_17715596_56596_3986818          0:07:04
NAV‐06399111     SC_1_835014208_17952417_56543_4034091          0:13:24
NAV‐06399112     SC_1_837667396_1354568_28061_289692            0:03:54
NAV‐06399113     SC_1_837676026_1389489_29147_296822            0:14:00
NAV‐06399114     SC_1_841275227_5866444_56979_1324116           0:09:07
NAV‐06399115     SC_1_853550521_2485574_56188_521667            0:08:07
NAV‐06399116     SC_1_854981177_4326877_28454_936659            0:07:51
NAV‐06399118     SC_1_857644541_7148799_56459_1576126           0:05:39
NAV‐06399119     SC_1_906916690_1381346_56450_292645            0:02:51
NAV‐06399120     SC_1_907686421_2075517_28038_453555            0:03:24
NAV‐06399122     SC_1_910110699_4799190_29824_1075238           0:12:32
NAV‐06399123     SC_1_920802738_7263106_56243_1600771           0:08:34
NAV‐06399124     SC_1_923228608_9620711_56725_2162646           0:10:43
NAV‐06399125     SC_1_924910699_11706736_29954_2638530          0:15:19
NAV‐06399127     SC_1_933699906_3777388_28454_878414            0:11:14
NAV‐06399128     SC_1_934005017_4257765_28955_1000615           0:18:08
NAV‐06399129     SC_1_935662568_6455991_28455_1529203           0:11:32
NAV‐06399130     SC_1_937908661_8702319_28085_2046594           0:07:58
NAV‐06399131     SC_1_938626948_9708412_28673_2275171           0:05:41
NAV‐06399133     SC_1_939670399_11145669_52636_2623083          0:06:27
NAV‐06399135     SC_1_940433131_11981872_29059_2821704          0:12:27
NAV‐06399139     SC_1_968871017_13565573_56850_3244842          0:03:12
NAV‐06399140     SC_1_956943132_17785594_28812_4203033          0:10:07
NAV‐06399141     SC_1_969431185_14134299_28835_3385495          0:12:04
NAV‐06399142     SC_1_958772842_1904612_63072_451188            0:04:59
NAV‐06399143     SC_1_970383151_15546794_29031_3729751          0:09:19
NAV‐06399144     SC_1_959926365_3236703_29083_779337            0:09:56
NAV‐06399145     SC_1_959989941_3426208_29386_818164            0:11:32
NAV‐06399146     SC_1_960850239_4053316_28013_975630            0:12:25
NAV‐06399147     SC_1_961269493_4817221_28341_1157899           0:05:21
NAV‐06399149     SC_1_962881104_6681669_28136_1602070           0:04:28
NAV‐06399152     SC_1_964257863_8314130_29025_1989842           0:06:11
NAV‐06399153     SC_1_972501925_1546371_52672_352410            0:39:19
NAV‐06399154     SC_1_967107705_11640181_56491_2791575          0:10:23
NAV‐06399155     SC_1_968334210_12859624_28319_3072628          0:07:37

                                   19
Case 3:17-cv-00101-RDM Document 511-44 Filed 07/16/20 Page 23 of 44
                                Exhibit A


  Bates Number                   File Name                Call Length
NAV‐06399156     SC_1_972643833_1774723_56625_419116             0:11:09
NAV‐06399158     SC_1_968835320_13483908_28125_3227821           0:12:48
NAV‐06399160     SC_1_975095668_4319851_56983_1031022            0:09:01
NAV‐06399161     SC_1_1006198241_1942112_29007_433999            0:04:32
NAV‐06399162     SC_1_975132079_4416192_29084_1051149            0:03:44
NAV‐06399163     SC_1_975416739_4565047_28008_1081541            0:04:00
NAV‐06399164     SC_1_1006651301_2233870_56841_514677            0:09:17
NAV‐06399165     SC_1_975426686_4592421_28828_1087272            0:06:33
NAV‐06399167     SC_1_932165482_2132828_28488_486692             0:00:46
NAV‐06399168     SC_1_977004734_6806668_28112_1613595            0:06:14
NAV‐06399170     SC_1_1031290638_460892_52754_91114              0:06:32
NAV‐06399173     SC_1_1055635515_1221461_52671_255434            0:09:38
NAV‐06399175     SC_1_1001480841_12038318_28910_2855813          0:05:49
NAV‐06399177     SC_1_1056356907_1879617_56475_401263            0:07:16
NAV‐06399178     SC_1_1007559092_3293937_56284_743157            0:17:33
NAV‐06399179     SC_1_1002572496_13377704_56630_3173613          0:09:21
NAV‐06399180     SC_1_1002937323_13901608_28048_3306792          0:06:57
NAV‐06399181     SC_1_1056538985_2253102_28454_493757            0:03:11
NAV‐06399182     SC_1_1002948926_13948214_29084_3315966          0:19:40
NAV‐06399183     SC_1_1008388713_4114777_52678_928782            0:09:04
NAV‐06399184     SC_1_1008497908_4460977_56066_1021552           0:05:02
NAV‐06399185     SC_1_1057148782_2897941_56679_619631            0:04:46
NAV‐06399186     SC_1_1008803567_4912592_28137_1111388           0:03:28
NAV‐06399187     SC_1_1003441280_14298591_28946_3407807          0:09:26
NAV‐06399189     SC_1_1057164716_2966606_28454_647040            0:06:10
NAV‐06399190     SC_1_1004128736_15423796_28454_3662111          0:06:40
NAV‐06399191     SC_1_1022614422_6389594_29069_1459592           0:02:55
NAV‐06399192     SC_1_1100794213_14506656_56701_3165127          0:13:27
NAV‐06399193     SC_1_1057710777_3415968_63072_730081            0:10:29
NAV‐06399194     SC_1_1100801294_14518796_56438_3168255          0:07:36
NAV‐06399196     SC_1_1101548842_15172466_52611_3316986          0:13:04
NAV‐06399197     SC_1_1022619813_6403791_56666_1462446           0:03:45
NAV‐06399199     SC_1_1022946129_6900724_56630_1585112           0:10:04
NAV‐06399200     SC_1_1102624656_903490_56774_192617             0:12:54
NAV‐06399202     SC_1_1024142336_8383598_56769_1927494           0:31:52
NAV‐06399205     SC_1_1024208282_8549416_28139_1959235           0:05:00
NAV‐06399206     SC_1_1024764446_9199241_56408_2113145           0:07:00
NAV‐06399207     SC_1_1025276927_9766023_52648_2254999           0:21:41
NAV‐06399208     SC_1_1026065964_10384199_56704_2374084          0:06:37
NAV‐06399209     SC_1_1026133566_10586592_56758_2433622          0:06:49
NAV‐06399210     SC_1_1027058107_11739863_63034_2682607          0:00:02
NAV‐06399212     SC_1_1028094408_13191098_52680_3010896          0:09:44
NAV‐06399213     SC_1_1058504548_4573644_56482_986208            0:07:39
NAV‐06399214     SC_1_1028608598_13682038_66156_3128161          0:05:49
NAV‐06399216     SC_1_1030330955_15496693_28231_3523852          0:07:17

                                   20
Case 3:17-cv-00101-RDM Document 511-44 Filed 07/16/20 Page 24 of 44
                                Exhibit A


  Bates Number                   File Name                Call Length
NAV‐06399217     SC_1_1061092792_7133727_56746_1540669           0:06:14
NAV‐06399218     SC_1_1030699724_16102913_56746_3664715          0:07:08
NAV‐06399220     SC_1_1151258739_5519159_52768_1195264           0:03:33
NAV‐06399221     SC_1_1061745151_8314957_56667_1807398           0:30:02
NAV‐06399222     SC_1_1252278111_10992021_29714_2425979          0:08:00
NAV‐06399224     SC_1_1061769359_8337562_56130_1811676           0:07:13
NAV‐06399226     SC_1_1105593898_4185498_56120_929988            0:06:54
NAV‐06399227     SC_1_1097200400_10209333_28391_2213542          0:05:14
NAV‐06399228     SC_1_1105657907_4332286_56468_956888            0:09:36
NAV‐06399230     SC_1_1097783203_10841121_56517_2355703          0:06:31
NAV‐06399231     SC_1_1106917509_5739424_56667_1270720           0:04:13
NAV‐06399232     SC_1_1255239855_212664_28058_42135              0:03:19
NAV‐06399233     SC_1_1098109119_11184924_52730_2440241          0:19:52
NAV‐06399234     SC_1_1107845724_6689282_56591_1496574           0:03:31
NAV‐06399235     SC_1_1255870122_856074_56337_185128             0:42:02
NAV‐06399236     SC_1_1098174582_11335028_56613_2469502          0:03:12
NAV‐06399237     SC_1_1107933865_6883097_28562_1532824           0:15:37
NAV‐06399238     SC_1_1098201695_11395217_56813_2480320          0:03:40
NAV‐06399240     SC_1_1098816945_12079844_56448_2633110          0:02:52
NAV‐06399241     SC_1_1108400483_7568251_28137_1687323           0:08:19
NAV‐06399242     SC_1_1100144227_13692671_28455_2984900          0:08:14
NAV‐06399245     SC_1_1257145294_2293087_56661_506684            0:08:21
NAV‐06399246     SC_1_1267664647_1636094_56783_351784            0:11:55
NAV‐06399247     SC_1_1257790016_3126034_52647_692878            0:16:08
NAV‐06399248     SC_1_1108716018_7847328_56670_1742680           0:14:43
NAV‐06399249     SC_1_1268385071_2687638_56700_576635            0:11:11
NAV‐06399250     SC_1_1268399647_2723266_28822_583141            0:15:09
NAV‐06399251     SC_1_1258140865_3543943_56282_796633            0:08:16
NAV‐06399252     SC_1_1258173136_3610916_52684_809134            0:09:11
NAV‐06399253     SC_1_1268508953_3037365_56502_666047            0:03:23
NAV‐06399254     SC_1_1258423339_3725718_28623_831428            0:11:36
NAV‐06399256     SC_1_1108809082_8088296_28078_1808205           0:13:04
NAV‐06399257     SC_1_1258821588_4312941_52799_961321            0:07:18
NAV‐06399258     SC_1_1259163330_4799221_52779_1079769           0:05:42
NAV‐06399259     SC_1_1259434578_5130865_56463_1145386           0:07:28
NAV‐06399260     SC_1_1260965994_6998908_28418_1578024           0:04:40
NAV‐06399261     SC_1_1262192772_8388535_56117_1890184           0:26:04
NAV‐06399262     SC_1_1142461355_9392998_56165_2104654           0:08:59
NAV‐06399263     SC_1_1262783854_9058616_28025_2042673           0:03:15
NAV‐06399264     SC_1_1265347127_11929210_66020_2703250          0:10:30
NAV‐06399267     SC_1_1055394372_1332919_38773_282324            0:00:06
NAV‐06399268     SC_1_1055398935_1353614_38773_282328            0:00:06
NAV‐06399269     SC_1_1055683054_1332835_40634_282331            0:17:23
NAV‐06399270     SC_1_1143497171_10612947_56688_2360968          0:01:53
NAV‐06399271     SC_1_1143497682_10618525_66020_2360972          0:07:36

                                   21
Case 3:17-cv-00101-RDM Document 511-44 Filed 07/16/20 Page 25 of 44
                                 Exhibit A


  Bates Number                   File Name           Call Length
NAV‐06399272     3100886804P0150107                         0:08:17
NAV‐06399273     3100897452P0150107                         0:01:12
NAV‐06399274     IR_1100072744Q0150107                      0:16:07
NAV‐06399275     IR_1100118401Q0150107                      0:11:15
NAV‐06399276     IR_1100568322X0150211                      0:04:49
NAV‐06399277     IR_1100580397Q0150108                      0:04:23
NAV‐06399278     IR_1100583922Q0150108                      0:01:12
NAV‐06399281     IR_1100931489V0150205                      0:04:34
NAV‐06399282     IR_2100234234V0150205                      0:06:34
NAV‐06399283     IR_2100423546P0150102                      0:05:12
NAV‐06399284     IR_2100427076P0150102                      0:01:12
NAV‐06399285     IR_2100433421P0150102                      0:11:16
NAV‐06399286     IR_2100491710V0150206                      0:03:32
NAV‐06399287     IR_2100495481P0150102                      0:02:56
NAV‐06399288     IR_2100506042V0150206                      0:06:47
NAV‐06399289     IR_2100618938R0150121                      0:24:25
NAV‐06399290     IR_2100626597R0150121                      0:05:42
NAV‐06399291     IR_2100631646R0150121                      0:01:13
NAV‐06399292     IR_2100647927Q0150112                      0:20:59
NAV‐06399293     IR_2100733549V0150206                      0:11:43
NAV‐06399295     IR_2100806681P0150105                      0:13:43
NAV‐06399296     IR_2100812349P0150105                      0:08:23
NAV‐06399297     IR_2100820571P0150105                      0:01:13
NAV‐06399298     IR_2100826233P0150105                      0:01:11
NAV‐06399299     IR_2100959663G0150427                      0:13:11
NAV‐06399300     IR_3100189341P0150105                      0:19:33
NAV‐06399301     IR_3100193065P0150105                      0:08:28
NAV‐06399302     IR_3100208247Q0150114                      0:05:27
NAV‐06399303     IR_3100285154G0150428                      0:06:43
NAV‐06399304     IR_3100307168Q0150114                      0:06:41
NAV‐06399305     IR_3100352657P0150106                      0:03:21
NAV‐06399306     IR_3100391261Q0150114                      0:07:36
NAV‐06399307     IR_3100400700Q0150114                      0:01:14
NAV‐06399309     IR_3100474450Z0150223                      0:15:09
NAV‐06399310     IR_3100490113T0150123                      0:08:25
NAV‐06399311     IR_3100508767Q0150114                      0:07:32
NAV‐06399312     IR_3100526357Q0150114                      0:06:54
NAV‐06399313     IR_3100532447Q0150114                      0:00:41
NAV‐06399315     IR_3100610086Q0150115                      0:09:25
NAV‐06399316     IR_3100625091T0150123                      0:11:03
NAV‐06399317     IR_3100663256T0150123                      0:11:24
NAV‐06399318     IR_3100663377Y0150213                      0:09:00
NAV‐06399319     IR_3100668964Y0150213                      0:01:10
NAV‐06399320     IR_3100699531Q0150115                      0:15:42
NAV‐06399321     IR_3100715690Q0150115                      0:07:44

                                    22
Case 3:17-cv-00101-RDM Document 511-44 Filed 07/16/20 Page 26 of 44
                                 Exhibit A


  Bates Number                   File Name           Call Length
NAV‐06399322     IR_3100740199Q0150115                      0:07:39
NAV‐06399324     IR_3100844634P0150107                      0:15:58
NAV‐06399326     IR_3100914113G0150429                      0:08:01
NAV‐06399327     IR_110005386620150224                      0:10:22
NAV‐06399329     IR_110040001720150225                      0:07:33
NAV‐06399330     IR_110041981420150225                      0:02:12
NAV‐06399331     IR_110079273320150226                      0:17:20
NAV‐06399332     IR_110082656820150226                      0:04:25
NAV‐06399333     IR_210006933930150304                      0:12:28
NAV‐06399334     IR_310079826650150310                      0:10:49
NAV‐06399335     014695031INED                              0:07:04
NAV‐06399336     015299158INED                              0:18:41
NAV‐06399337     0112436256INED                             0:08:27
NAV‐06399339     0121966828INED                             0:07:05
NAV‐06399340     0122010706INED                             0:03:38
NAV‐06399341     014367993EDEM                              0:11:20
NAV‐06399345     0111093042EHEI                             0:03:16
NAV‐06399346     0111304882EHEI                             0:10:56
NAV‐06399347     0111639139EHEI                             0:14:58
NAV‐06399348     0113518911EHEI                             0:04:18
NAV‐06399349     0115038973EHEI                             0:03:08
NAV‐06399350     0115120598EHEI                             0:03:44
NAV‐06399351     0115451010EHEI                             0:07:34
NAV‐06399352     0115542980EDEM                             0:05:46
NAV‐06399354     015912981INSP                              0:04:58
NAV‐06399355     015978351INED                              0:07:12
NAV‐06399356     016761670INED                              0:03:57
NAV‐06399357     016945202INEL                              0:08:41
NAV‐06399358     017497996INED                              0:08:17
NAV‐06399359     017675216INED                              0:10:38
NAV‐06399360     018255877INED                              0:14:01
NAV‐06399361     019573695INED                              0:04:32
NAV‐06399362     019574206INED                              0:06:57
NAV‐06399363     0110228451INED                             0:06:33
NAV‐06399365     0111134441INED                             0:09:39
NAV‐06399366     0112506279INED                             0:06:46
NAV‐06399367     0112848280INED                             0:06:22
NAV‐06399368     0113049517INED                             0:03:04
NAV‐06399369     0113183468INED                             0:03:16
NAV‐06399370     0113566139INED                             0:03:13
NAV‐06399371     0114690554INED                             0:08:48
NAV‐06399372     0115494962INED                             0:04:02
NAV‐06399374     0115844983INED                             0:03:46
NAV‐06399375     0116095171INED                             0:06:17
NAV‐06399377     0116384931INED                             0:05:12

                                    23
Case 3:17-cv-00101-RDM Document 511-44 Filed 07/16/20 Page 27 of 44
                                  Exhibit A


  Bates Number                    File Name          Call Length
NAV‐06399378     0116438272INED                             0:03:04
NAV‐06399379     0116617545INED                             0:05:26
NAV‐06399380     0117184954INED                             0:05:15
NAV‐06399384     0118126223INED                             0:04:57
NAV‐06399385     0120148456INED                             0:07:12
NAV‐06399386     0120672410INED                             0:04:28
NAV‐06399387     0121143551INED                             0:05:56
NAV‐06399388     0121381214INED                             0:05:39
NAV‐06399389     0122205819INED                             0:03:18
NAV‐06399390     017747170AB27                              0:03:49
NAV‐06399391     018734101EHEI                              0:05:02
NAV‐06399392     018795165AB15                              0:06:59
NAV‐06399393     018828343EMP6                              0:11:06
NAV‐06399394     019299160EHEI                              0:03:07
NAV‐06399395     019563654EHEI                              0:05:53
NAV‐06399396     019754589EHEI                              0:04:27
NAV‐06399397     013620225NREE                              0:05:20
NAV‐06399398     013789539EHEI                              0:05:02
NAV‐06399399     013806896EHEI                              0:03:51
NAV‐06399401     019808911EHEI                              0:04:01
NAV‐06399404     0110021280EHEI                             0:07:31
NAV‐06399405     016365213EHEI                              0:01:59
NAV‐06399406     016368513EHEI                              0:05:50
NAV‐06399407     0110860172EHEI                             0:03:21
NAV‐06399408     016968653EHEI                              0:02:29
NAV‐06399409     017517315EHEI                              0:03:23
NAV‐06399412     017643197AB15                              0:03:06
NAV‐06399413     0111226540OEDD                             0:03:47
NAV‐06399414     017739862EHEI                              0:07:37
NAV‐06399415     0112054112EHEI                             0:03:53
NAV‐06399418     0112558537EHEI                             0:04:34
NAV‐06399419     0113242852EHEI                             0:03:43
NAV‐06399423     0114217972EHEI                             0:04:28
NAV‐06399425     0114691130EHEI                             0:02:34
NAV‐06399426     0115579860EHE2                             0:04:59
NAV‐06399430     0117154081EHEI                             0:03:19
NAV‐06399431     0117373546EHEI                             0:03:01
NAV‐06399432     0117771534EGP2                             0:06:57
NAV‐06399433     0118111882EMP6                             0:03:29
NAV‐06399434     0118439239EHE2                             0:03:53
NAV‐06399435     0119456473EHE2                             0:02:28
NAV‐06399436     0120788969EHEI                             0:03:07
NAV‐06399437     0122570469NREE                             0:03:19
NAV‐06399438     0123615135EHEI                             0:05:20
NAV‐06399439     0116702295NREE                             0:07:41

                                     24
Case 3:17-cv-00101-RDM Document 511-44 Filed 07/16/20 Page 28 of 44
                                Exhibit A


  Bates Number                   File Name              Call Length
NAV‐06399440     SC_1_1278841774_4927259_DA66_1217971          0:18:43
NAV‐06399441     SC_1_1282281422_1602242_DA92_395725           0:04:33
NAV‐06399443     SC_1_1275365977_824204_DA60_201400            0:06:55
NAV‐06399444     SC_1_1275953984_1360259_PA48_328108           0:05:55
NAV‐06399445     SC_1_1276054452_1662221_FC86_404460           0:10:41
NAV‐06399446     SC_1_1276064326_1683838_DA75_409170           0:03:50
NAV‐06399447     SC_1_1278048396_4094511_PB44_1015454          0:08:44
NAV‐06399449     SC_1_1277054671_2963781_FC80_729030           0:12:25
NAV‐06399453     SC_1_1280072551_6767735_PB62_1660021          0:05:30
NAV‐06399454     SC_1_1280112621_6904036_PA70_1701473          0:05:32
NAV‐06399455     SC_1_1281057596_7419345_DB04_1818704          0:11:34
NAV‐06399456     SC_1_1281498946_494354_PA03_115517            0:04:00
NAV‐06399457     SC_1_1282544953_1821451_PA03_443559           0:03:34
NAV‐06399458     SC_1_1283067002_2668558_FD33_653145           0:06:38
NAV‐06399459     SC_1_1284115129_4033568_FC37_1014529          0:09:28
NAV‐06399461     SC_1_1285247757_5191739_PB72_1296110          0:05:08
NAV‐06399464     SC_1_1287409119_552452_DA17_125313            0:21:51
NAV‐06399465     SC_1_1439085676_4490463_PC02_1083610          0:10:33
NAV‐06399466     SC_1_1288111397_1028043_FD03_238339           0:05:47
NAV‐06399468     SC_1_1288955205_2436799_PA79_588272           0:08:48
NAV‐06399469     SC_1_1440871993_8746200_DB04_1700147          0:08:12
NAV‐06399470     SC_1_1293093504_3012982_FD86_738516           0:06:49
NAV‐06399471     SC_1_1293090874_3004698_FD62_736999           0:03:54
NAV‐06399472     SC_1_1309183596_6900173_FD23_1714216          0:04:13
NAV‐06399474     SC_1_1274919036_74440_P734_14907              0:02:36
NAV‐06399475     SC_1_1274946110_151272_D990_29655             0:04:18
NAV‐06399477     SC_1_1279004023_5309916_D988_1311980          0:11:48
NAV‐06399480     SC_1_1281125761_7634850_PB70_1879878          0:06:01
NAV‐06399481     SC_1_1281492450_474477_PB29_111704            0:03:08
NAV‐06399482     SC_1_1282795957_2450031_D747_607724           0:07:40
NAV‐06399483     SC_1_1283131979_2865825_PA39_711534           0:05:31
NAV‐06399486     SC_1_1288160658_1181026_D827_286308           0:02:21
NAV‐06399487     SC_1_1288728985_2075790_DB14_500159           0:06:25
NAV‐06399488     SC_1_1288914686_2332552_P734_564898           0:08:33
NAV‐06399489     SC_1_1293293050_3468771_PB22_851879           0:13:09
NAV‐06399491     SC_1_1307692976_5137718_FA08_1269866          0:04:40
NAV‐06399492     SC_1_1435554623_8723584_DB13_2185379          0:03:36
NAV‐06399493     SC_1_1436154081_671143_FB94_158062            0:00:00
NAV‐06399494     SC_1_1439184773_4797968_DB08_1138365          0:05:43
NAV‐06399495     SC_1_1439269660_5179214_PB76_1203771          0:05:01
NAV‐06399497     0112531645EDEM                                0:04:00
NAV‐06399498     014529143INRH                                 0:19:25
NAV‐06399499     IR_2100692573V0150206                         0:05:36
NAV‐05952039     00AAFB13‐6310‐D049‐87EA‐8F2AF1BD0001          0:04:52
NAV‐05952041     0ADEA613‐80EB‐D009‐8C45‐632A93780001          0:05:26

                                   25
Case 3:17-cv-00101-RDM Document 511-44 Filed 07/16/20 Page 29 of 44
                                Exhibit A


  Bates Number                   File Name              Call Length
NAV‐05952042     0B496113‐E359‐D038‐8612‐4AFE97750001          0:09:40
NAV‐05952049     0E960814‐3D34‐D063‐8E04‐AE1490F00001          0:08:09
NAV‐05952054     1A289513‐7DEB‐D0C3‐8D9A‐EBB249AA0001          0:05:39
NAV‐05952061     1F7B5213‐2F61‐D0FA‐847C‐BE3F4BE90001          0:07:31
NAV‐05952068     2C31FC13‐85BD‐D05D‐87EA‐8F2AF1BD0001          0:09:44
NAV‐05952069     2CBCDF13‐8108‐D086‐8E39‐A5C2A88C0001          0:03:48
NAV‐05952072     2D508313‐9503‐D0FC‐8060‐D2A1CAA80001          0:06:49
NAV‐05952074     2E6D6613‐1628‐D0AF‐8612‐4AFE97750001          0:06:54
NAV‐05952076     2F110214‐A279‐D0E2‐87EA‐8F2AF1BD0001          0:09:30
NAV‐05952079     3A3F5613‐D171‐D0EC‐89A5‐60F5C8A70001          0:05:27
NAV‐05952085     3DCC2C14‐D72D‐D0D5‐8B0B‐ED79D6890001          0:13:50
NAV‐05952089     04BC2014‐AF89‐D098‐803E‐DEDE68A90001          0:04:34
NAV‐05952093     4C6E7613‐BB6E‐D06B‐8AC0‐207441880001          0:04:47
NAV‐05952096     4DAD7F13‐EBC7‐D00E‐8060‐D2A1CAA80001          0:06:13
NAV‐05952097     4DB3DB13‐6CFC‐D032‐8E39‐A5C2A88C0001          0:03:06
NAV‐05952098     4F2C1514‐5668‐D025‐8E04‐AE1490F00001          0:09:52
NAV‐05952101     4FAD9213‐933F‐D035‐85A1‐F02664100001          0:06:35
NAV‐05952102     05F15F13‐A460‐D033‐8612‐4AFE97750001          0:02:38
NAV‐05952113     6A195F14‐4DEB‐D095‐8F9B‐C43A67640001          0:06:22
NAV‐05952114     6B8CC313‐C2C2‐D03C‐81C7‐8329253E0001          0:05:10
NAV‐05952116     6BFF5F13‐DDEB‐D072‐8612‐4AFE97750001          0:07:05
NAV‐05952124     007A8113‐3F45‐D04E‐8060‐D2A1CAA80001          0:03:58
NAV‐05952129     7D8BCA13‐F052‐D063‐8B2E‐C9969AF10001          0:16:23
NAV‐05952130     7D077B13‐FCE0‐D0D8‐823B‐131750510001          0:04:29
NAV‐05952131     7D386813‐7231‐D0CD‐8612‐4AFE97750001          0:03:57
NAV‐05952143     8CC9DB13‐5CCE‐D0B5‐8E39‐A5C2A88C0001          0:04:03
NAV‐05952150     9AEDE813‐6F94‐D079‐83F3‐CE8DD7E70001          0:15:02
NAV‐05952154     9DFE5F13‐9AC2‐D030‐8612‐4AFE97750001          0:07:29
NAV‐05952167     17F3DB13‐FD7E‐D008‐8E39‐A5C2A88C0001          0:04:59
NAV‐05952171     22AE7213‐06E6‐D0E3‐8AC0‐207441880001          0:12:31
NAV‐05952173     22CBA813‐9896‐D04F‐80FA‐D9CEF7C10001          0:04:55
NAV‐05952179     30DFBA13‐C002‐D0E3‐80FA‐D9CEF7C10001          0:06:50
NAV‐05952189     45FA1D14‐385E‐D042‐803E‐DEDE68A90001          0:04:23
NAV‐05952190     46ABD413‐E83F‐D0F0‐8BE0‐01325F560001          0:08:10
NAV‐05952191     47C96D13‐FA64‐D059‐8612‐4AFE97750001          0:09:37
NAV‐05952195     52DEF413‐E9DC‐D04B‐8660‐693451BC0001          0:04:34
NAV‐05952198     55D8D213‐3AEC‐D01F‐81A8‐621D5C070001          0:08:51
NAV‐05952205     73D78C13‐027C‐D05C‐8C96‐BDD8A3A10001          0:06:01
NAV‐05952215     87E38013‐ABF3‐D0F9‐8060‐D2A1CAA80001          0:04:12
NAV‐05952219     94A55013‐AE56‐D0EC‐847C‐BE3F4BE90001          0:06:26
NAV‐05952224     117DF513‐14EA‐D057‐8660‐693451BC0001          0:07:58
NAV‐05952229     226AFE13‐857F‐D0A1‐87EA‐8F2AF1BD0001          0:06:47
NAV‐05952234     286FD313‐6C4C‐D0A1‐8BE0‐01325F560001          0:06:06
NAV‐05952249     563DF513‐A8DE‐D002‐8E26‐94FAD09F0001          0:07:14
NAV‐05952250     575C8313‐13DA‐D008‐8060‐D2A1CAA80001          0:04:25

                                   26
Case 3:17-cv-00101-RDM Document 511-44 Filed 07/16/20 Page 30 of 44
                                Exhibit A


  Bates Number                   File Name              Call Length
NAV‐05952258     659D9A13‐4349‐D01F‐8D9A‐EBB249AA0001          0:06:26
NAV‐05952260     709A0F14‐5C66‐D0E4‐8E04‐AE1490F00001          0:11:56
NAV‐05952263     772F6513‐3739‐D07E‐8612‐4AFE97750001          0:02:37
NAV‐05952268     868DC313‐D691‐D007‐81C7‐8329253E0001          0:08:37
NAV‐05952269     874EC113‐A412‐D0DD‐8126‐38BD39390001          0:12:23
NAV‐05952279     1651C113‐4732‐D0B7‐8126‐38BD39390001          0:11:48
NAV‐05952282     2602A613‐792F‐D00E‐8C45‐632A93780001          0:07:46
NAV‐05952292     4432F513‐B1C9‐D0F3‐8660‐693451BC0001          0:05:06
NAV‐05952299     5696D113‐EE71‐D0A2‐8BE0‐01325F560002          0:05:53
NAV‐05952304     6616D813‐1FBB‐D0F6‐8E39‐A5C2A88C0001          0:09:48
NAV‐05952319     9408DC13‐5CB8‐D001‐8E39‐A5C2A88C0001          0:05:50
NAV‐05952326     73213C14‐71BA‐D08A‐8A90‐C037CC120001          0:04:12
NAV‐05952327     79900C14‐2531‐D04F‐8E04‐AE1490F00001          0:06:59
NAV‐05952331     06182114‐09A1‐D008‐8B0B‐ED79D6890001          0:02:48
NAV‐05952337     22762414‐B781‐D002‐8B0B‐ED79D6890001          0:04:33
NAV‐05952341     42417013‐18EF‐D010‐8AC0‐207441880001          0:03:20
NAV‐05952343     44147613‐9E7D‐D014‐8AC0‐207441880001          0:05:26
NAV‐05952349     79155713‐4906‐D0C3‐89A5‐60F5C8A70001          0:05:36
NAV‐05952353     82967813‐C0D3‐D0BC‐8AC0‐207441880001          0:07:00
NAV‐05952354     87131214‐FBD4‐D04D‐8E04‐AE1490F00001          0:03:42
NAV‐05952361     A3DA8013‐02FB‐D0F6‐8060‐D2A1CAA80001          0:04:28
NAV‐05952362     A4F5FB13‐5C54‐D07A‐87EA‐8F2AF1BD0001          0:03:36
NAV‐05952363     A7A19A13‐1BA4‐D01A‐8D9A‐EBB249AA0001          0:06:47
NAV‐05952365     A9C1D213‐7EDC‐D09B‐8BE0‐01325F560001          0:05:28
NAV‐05952370     A86B7D13‐918F‐D061‐823B‐131750510001          0:05:20
NAV‐05952371     A86D7213‐FEFD‐D0F8‐8AC0‐207441880001          0:06:39
NAV‐05952377     A3859813‐4001‐D029‐8D9A‐EBB249AA0001          0:04:38
NAV‐05952379     AA03B913‐2DF6‐D00A‐8A81‐BF72C5040001          0:11:22
NAV‐05952380     AAD97413‐D8F2‐D0B1‐8AC0‐207441880001          0:05:10
NAV‐05952381     ABC17913‐706C‐D08F‐823B‐131750510001          0:10:53
NAV‐05952383     AC56A213‐C700‐D057‐8D9A‐EBB249AA0001          0:04:53
NAV‐05952384     AD56A113‐FF71‐D014‐8D9A‐EBB249AA0001          0:05:30
NAV‐05952393     B9F28313‐D4D8‐D0DF‐8060‐D2A1CAA80001          0:05:29
NAV‐05952406     B655D513‐A6BF‐D0A6‐8BE0‐01325F560001          0:13:21
NAV‐05952415     B0949213‐5DD3‐D0D3‐85A1‐F02664100001          0:05:50
NAV‐05952416     B1020314‐3A6E‐D0B4‐87EA‐8F2AF1BD0001          0:02:04
NAV‐05952418     B4759913‐4869‐D039‐8D9A‐EBB249AA0001          0:09:56
NAV‐05952423     BEE7E113‐6AE3‐D0CC‐8ED2‐F015547C0001          0:06:07
NAV‐05952424     BF05DC13‐DC5E‐D0F8‐81A8‐621D5C070001          0:06:21
NAV‐05952425     BF030314‐5614‐D0F4‐87EA‐8F2AF1BD0001          0:04:22
NAV‐05952428     C0A32514‐09CB‐D002‐80FB‐9271A31E0001          0:07:50
NAV‐05952429     C2BF6E13‐E575‐D0D4‐8AC0‐207441880001          0:04:51
NAV‐05952430     C2F51B14‐C050‐D0F0‐803E‐DEDE68A90001          0:13:09
NAV‐05952432     C4D50014‐F216‐D0D2‐87EA‐8F2AF1BD0001          0:07:35
NAV‐05952433     C6ECAA13‐24E1‐D094‐80FA‐D9CEF7C10001          0:03:57

                                   27
Case 3:17-cv-00101-RDM Document 511-44 Filed 07/16/20 Page 31 of 44
                                Exhibit A


  Bates Number                   File Name              Call Length
NAV‐05952435     C8E10414‐3ED0‐D00D‐8DE1‐E1D85D070001          0:09:06
NAV‐05952446     C6839B13‐C9B9‐D0FC‐8D9A‐EBB249AA0001          0:07:44
NAV‐05952449     CC56F713‐7236‐D0F7‐8660‐693451BC0001          0:03:40
NAV‐05952450     CC785213‐4346‐D0B0‐847C‐BE3F4BE90001          0:14:37
NAV‐05952453     CF5C5B13‐724F‐D060‐8FBB‐ACBABFF80001          0:04:18
NAV‐05952458     D002F713‐D2AB‐D0DC‐89DD‐D1FBE69B0001          0:04:31
NAV‐05952461     D2D62414‐83F1‐D0F7‐8B0B‐ED79D6890001          0:06:31
NAV‐05952462     D2F76713‐1C8C‐D090‐8612‐4AFE97750001          0:04:32
NAV‐05952467     D7D07813‐8482‐D0FF‐8AC0‐207441880001          0:04:49
NAV‐05952468     D9C9A713‐5577‐D078‐8C45‐632A93780001          0:02:48
NAV‐05952475     D7688913‐1304‐D0ED‐8060‐D2A1CAA80001          0:05:42
NAV‐05952482     DD94E813‐407B‐D004‐83F3‐CE8DD7E70001          0:05:41
NAV‐05952484     DE31D913‐47E2‐D0B0‐8E39‐A5C2A88C0001          0:07:34
NAV‐05952495     E093D513‐6A75‐D032‐8E39‐A5C2A88C0001          0:05:52
NAV‐05952498     E296D113‐4CD7‐D007‐8BE0‐01325F560001          0:03:31
NAV‐05952501     E4696E13‐EA2B‐D09A‐8612‐4AFE97750001          0:06:11
NAV‐05952507     E6115413‐B7BC‐D03C‐89A5‐60F5C8A70001          0:05:50
NAV‐05952508     E7997713‐1796‐D0ED‐8AC0‐207441880001          0:08:17
NAV‐05952511     ED58E813‐59D7‐D0C2‐83F3‐CE8DD7E70001          0:12:45
NAV‐05952517     EF827413‐0A91‐D05F‐8AC0‐207441880001          0:02:57
NAV‐05952519     EFDB1714‐662C‐D0D2‐8F4A‐F70CD9F60001          0:05:47
NAV‐05952524     F5BD7213‐D0C6‐D079‐8AC0‐207441880001          0:12:53
NAV‐05952528     F8CD5613‐0F32‐D0A2‐89A5‐60F5C8A70001          0:05:18
NAV‐05952529     F34F7713‐81AE‐D097‐8AC0‐207441880001          0:06:21
NAV‐05952531     F74D9213‐17BF‐D0B9‐85A1‐F02664100001          0:04:41
NAV‐05952532     F85D5813‐D070‐D003‐89A5‐60F5C8A70001          0:04:48
NAV‐05952534     F96DC313‐10AF‐D073‐81C7‐8329253E0001          0:16:12
NAV‐05952536     F528A313‐D138‐D0DA‐8D9A‐EBB249AA0001          0:06:21
NAV‐05952553     FDDCAB13‐174B‐D010‐80FA‐D9CEF7C10001          0:03:07
NAV‐05952559     FFEB8B13‐ABF0‐D070‐8060‐D2A1CAA80001          0:04:22
NAV‐06321876     SC_1_626675493_13402605_F880_2472390          0:04:32
NAV‐06321877     SC_1_627158712_13522673_P661_2493350          0:04:39
NAV‐06321878     SC_1_638196779_12250993_P748_2455207          0:05:02
NAV‐06321879     SC_1_646363921_8427511_M469_1851982           0:02:29
NAV‐06321882     SC_1_636207469_10048804_D583_1966985          0:00:00
NAV‐06321883     SC_1_640486789_1348790_M278_289576            0:11:37
NAV‐06321885     SC_1_645062380_6567292_M582_1444389           0:10:19
NAV‐06321886     SC_1_628348964_460214_D792_84517              0:00:02
NAV‐06321887     SC_1_628729419_728014_F861_138466             0:00:11
NAV‐06321888     SC_1_630023307_2302610_M578_435430            0:11:49
NAV‐06321889     SC_1_631107501_3670885_M286_691726            0:06:55
NAV‐06321890     SC_1_632299060_5521850_M007_1027038           0:03:50
NAV‐06321891     SC_1_632720128_6017600_M505_1116516           0:12:32
NAV‐06321892     SC_1_635071802_8722872_F911_1672784           0:05:54
NAV‐06321893     SC_1_634995843_8383839_M618_1603723           0:06:10

                                   28
Case 3:17-cv-00101-RDM Document 511-44 Filed 07/16/20 Page 32 of 44
                               Exhibit A


  Bates Number                   File Name              Call Length
NAV‐06321894     SC_1_636092969_9612315_M580_1876781           0:07:53
NAV‐06321895     SC_1_637090646_11036974_M578_2187964          0:07:40
NAV‐06321896     SC_1_639374133_154391_F889_37182              0:06:10
NAV‐06321897     SC_1_640076295_1142758_M177_247634            0:10:49
NAV‐06321898     SC_1_640444786_1157539_M496_250785            0:05:01
NAV‐06321899     SC_1_641144504_2075919_M156_447751            0:05:28
NAV‐06321900     SC_1_642252573_3233055_D796_708703            0:03:01
NAV‐06321901     SC_1_642207214_3063155_F901_673183            0:06:04
NAV‐06321902     SC_1_643128040_4669272_F526_1031581           0:08:10
NAV‐06321903     SC_1_643081362_4472584_M647_991981            0:09:10
NAV‐06321904     SC_1_644067463_5852528_M692_1286981           0:14:37
NAV‐06321905     SC_1_643941597_5337234_M156_1181809           0:05:03
NAV‐06321906     SC_1_644530514_6340400_F860_1394942           0:04:52
NAV‐06321907     SC_1_645634731_7518012_F857_1661010           0:13:00
NAV‐06321908     SC_1_646454963_8830466_M691_1934285           0:08:34
NAV‐06321909     SC_1_646865673_9190202_M505_2014217           0:06:27
NAV‐06321910     SC_1_647889329_10175098_M681_2228796          0:13:49
NAV‐06321911     SC_1_647894164_10188000_M697_2232764          0:05:39
NAV‐06321912     SC_1_647471325_9689575_M134_2128193           0:05:58
NAV‐06321913     SC_1_647945109_10360846_M494_2276559          0:11:25
NAV‐06321914     SC_1_648924354_11522792_M643_2533864          0:11:14
NAV‐06321915     SC_1_649288161_12300537_F884_2714158          0:09:49
NAV‐06321916     SC_1_630015199_2251595_M584_426546            0:06:39
NAV‐06321917     SC_1_629977049_2053084_F816_386465            0:04:08
NAV‐06321919     SC_1_629609636_1924884_F873_361072            0:06:27
NAV‐06321920     SC_1_629516645_1432211_F883_272965            0:07:37
NAV‐06321922     SC_1_630089086_2600519_P701_487412            0:03:37
NAV‐06321923     SC_1_630121424_2748624_P691_519757            0:05:24
NAV‐06321926     SC_1_631739840_4414108_F837_825499            0:06:25
NAV‐06321927     SC_1_632741117_6130487_P676_1138993           0:09:05
NAV‐06321928     SC_1_632745609_6145811_P723_1143254           0:05:06
NAV‐06321929     SC_1_633726167_7129304_D847_1331330           0:11:38
NAV‐06321930     SC_1_634543262_7991051_F869_1508040           0:04:44
NAV‐06321931     SC_1_633847124_7669708_F855_1441268           0:00:27
NAV‐06321932     SC_1_635088689_8801242_F906_1688934           0:04:13
NAV‐06321933     SC_1_635042937_8610075_F910_1649257           0:09:55
NAV‐06321934     SC_1_636711942_10185483_F858_2004622          0:05:07
NAV‐06321936     SC_1_636713730_10190018_F861_2005572          0:02:32
NAV‐06321937     SC_1_637164853_11382675_F778_2267822          0:09:17
NAV‐06321938     SC_1_637613800_11845232_F859_2371530          0:08:02
NAV‐06321940     SC_1_643491619_4911074_F893_1081298           0:06:48
NAV‐06321943     SC_1_645633031_7502523_F913_1658198           0:04:47
NAV‐06321944     SC_1_646017723_7784132_F898_1713717           0:03:59
NAV‐06321945     SC_1_646448225_8802195_P681_1926997           0:07:30
NAV‐06321946     SC_1_646116403_8223871_F660_1812367           0:05:57

                                   29
Case 3:17-cv-00101-RDM Document 511-44 Filed 07/16/20 Page 33 of 44
                                Exhibit A


  Bates Number                   File Name               Call Length
NAV‐06321947     SC_1_647561416_10069578_D854_2205556           0:05:39
NAV‐06321950     SC_1_639891699_396473_64759_85512              0:04:01
NAV‐06321951     SC_1_639895419_408702_40602_87776              0:06:34
NAV‐06321952     SC_1_639922921_478173_40535_101758             0:04:58
NAV‐06321953     SC_1_640626486_1014872_64736_222216            0:05:15
NAV‐06321954     SC_1_640715724_1295603_40550_278747            0:07:07
NAV‐06321957     SC_1_640947685_1444634_38708_309478            0:10:55
NAV‐06321959     SC_1_640826699_1857345_40612_403493            0:00:26
NAV‐06321960     SC_1_641228321_1870952_38884_406429            0:07:35
NAV‐06321961     SC_1_641311068_2120268_65894_456790            0:11:03
NAV‐06321962     SC_1_650617028_13318270__2943865               0:07:03
NAV‐06321963     SC_1_641346005_2230849_38884_483243            0:09:39
NAV‐06321965     SC_1_649879732_12549948_65922_2763927          0:06:00
NAV‐06321966     SC_1_649877151_12545603_65633_2763181          0:08:29
NAV‐06321967     SC_1_649853140_12484221_38655_2751762          0:10:32
NAV‐06321968     SC_1_649548193_12061222_38663_2651688          0:06:43
NAV‐06321969     SC_1_641774786_2585280_66178_561531            0:05:27
NAV‐06321971     SC_1_641771103_2576338_65828_559704            0:07:18
NAV‐06321972     SC_1_641786164_2625891_40701_569942            0:10:30
NAV‐06321974     SC_1_649495136_11911619__2623023               0:19:36
NAV‐06321975     SC_1_645325764_7459436_38979_1649788           0:10:34
NAV‐06321976     SC_1_649159673_11857428__2610735               0:03:26
NAV‐06321977     SC_1_649146821_11835727__2605980               0:12:55
NAV‐06321978     SC_1_645707909_7607424_64781_1677946           0:04:52
NAV‐06321979     SC_1_649138291_11820221__2602543               0:17:51
NAV‐06321980     SC_1_645709678_7616120_65512_1679730           0:07:06
NAV‐06321981     SC_1_649100615_11723845__2581178               0:06:38
NAV‐06321982     SC_1_649097971_11718999__2580062               0:08:49
NAV‐06321984     SC_1_645728531_7682208_40843_1693610           0:13:08
NAV‐06321985     SC_1_649055054_11615740_65853_2554402          0:04:49
NAV‐06321986     SC_1_649054758_11615262_38555_2554211          0:06:22
NAV‐06321987     SC_1_649017087_11512970_38691_2531806          0:04:55
NAV‐06321990     SC_1_648592205_11213434_63403_2471411          0:05:30
NAV‐06321991     SC_1_648586977_11199852_40602_2468907          0:05:31
NAV‐06321993     SC_1_642031206_2824612_65879_610309            0:05:33
NAV‐06321994     SC_1_648549515_11065849_65922_2434215          0:08:53
NAV‐06321995     SC_1_642033828_2833725_40803_612098            0:07:14
NAV‐06321997     SC_1_642044276_2865729_38482_618657            0:05:31
NAV‐06321999     SC_1_648297403_10738901_40634_2355804          0:08:10
NAV‐06322000     SC_1_645752609_7746893_65933_1706527           0:09:53
NAV‐06322002     SC_1_645756835_7759757_64838_1709095           0:08:15
NAV‐06322004     SC_1_648277862_10676605_38979_2342782          0:06:38
NAV‐06322005     SC_1_642170119_3297498_38704_721768            0:07:26
NAV‐06322006     SC_1_648258826_10607847_40792_2328746          0:03:01
NAV‐06322007     SC_1_642348345_3373808_38842_737753            0:02:19

                                   30
Case 3:17-cv-00101-RDM Document 511-44 Filed 07/16/20 Page 34 of 44
                                Exhibit A


  Bates Number                   File Name               Call Length
NAV‐06322008     SC_1_645308582_7321317_65853_1616592           0:09:46
NAV‐06322009     SC_1_642362361_3418868_66095_746944            0:09:11
NAV‐06322012     SC_1_642377869_3464236_38722_756648            0:16:22
NAV‐06322014     SC_1_642446728_3787826_40811_838566            0:06:21
NAV‐06322015     SC_1_642879204_4089838_65686_899131            0:03:11
NAV‐06322016     SC_1_647830186_10257357_65748_2255085          0:03:35
NAV‐06322017     SC_1_642895366_4150080_65933_911408            0:08:56
NAV‐06322019     SC_1_645287413_7162288_64892_1572779           0:07:30
NAV‐06322020     SC_1_647814182_10176126_40676_2234593          0:03:35
NAV‐06322021     SC_1_647776652_10047252_64783_2201104          0:09:13
NAV‐06322022     SC_1_647311070_9496300_38640_2077100           0:14:56
NAV‐06322023     SC_1_647290940_9430470_65825_2063593           0:07:20
NAV‐06322024     SC_1_647288721_9424526_65690_2062308           0:06:51
NAV‐06322025     SC_1_647272868_9368494_66125_2053245           0:04:27
NAV‐06322026     SC_1_645196729_6847724_65644_1507964           0:06:35
NAV‐06322031     SC_1_644890230_6392111_40619_1405844           0:10:29
NAV‐06322033     SC_1_644711186_6293533_38615_1385650           0:14:43
NAV‐06322034     SC_1_644678246_6157958_38525_1357786           0:06:54
NAV‐06322035     SC_1_644614977_5957848_38818_1317495           0:13:38
NAV‐06322038     SC_1_644591816_5865339_65942_1291115           0:08:29
NAV‐06322039     SC_1_644209341_5723413_38550_1260179           0:05:49
NAV‐06322040     SC_1_646986300_8986497_65539_1974150           0:05:41
NAV‐06322043     SC_1_644119901_5426552_65524_1199565           0:06:32
NAV‐06322044     SC_1_644084630_5315116_40750_1177603           0:05:10
NAV‐06322045     SC_1_646979803_8968261_65650_1970602           0:02:09
NAV‐06322046     SC_1_646955215_8901971_65917_1957644           0:03:12
NAV‐06322047     SC_1_643889088_5304894_65894_1175299           0:09:22
NAV‐06322049     SC_1_646954660_8901562_40657_1957524           0:05:25
NAV‐06322054     SC_1_643423722_4754720_38673_1049109           0:06:37
NAV‐06322055     SC_1_643413040_4726540_38688_1043517           0:11:45
NAV‐06322056     SC_1_643352568_4526697_64892_1003049           0:08:40
NAV‐06322058     SC_1_643339442_4488310_38818_995094            0:07:01
NAV‐06322060     SC_1_642931433_4251610_66001_932833            0:05:09
NAV‐06322061     SC_1_642948060_4293407_65512_941083            0:10:51
NAV‐06322062     SC_1_642956577_4311585_66084_944799            0:07:24
NAV‐06322065     SC_1_645796700_7884742_38884_1733368           0:10:41
NAV‐06322067     SC_1_646308138_8347272_66178_1835604           0:03:25
NAV‐06322069     SC_1_646216191_8062112_64783_1769126           0:10:05
NAV‐06322070     SC_1_646214780_8060226_38554_1768805           0:12:35
NAV‐06322071     SC_1_646179912_7967860_40602_1750284           0:06:07
NAV‐06322072     SC_1_626565579_12917272_F902_2381500           0:09:45
NAV‐06322073     SC_1_626622135_13178062_M666_2432465           0:21:09
NAV‐06322074     SC_1_631116202_3722282_M407_700477             0:00:02
NAV‐06322075     SC_1_632977323_5742642_64857_1066789           0:05:32
NAV‐06322076     SC_1_633207788_6865575_P753_1277885            0:00:02

                                   31
Case 3:17-cv-00101-RDM Document 511-44 Filed 07/16/20 Page 35 of 44
                                Exhibit A


  Bates Number                   File Name               Call Length
NAV‐06322077     SC_1_634274453_7672259_38414_1441930           0:09:20
NAV‐06322078     SC_1_635489874_9117221_M218_1765253            0:00:02
NAV‐06322079     SC_1_640537857_1564198_M527_344316             0:00:00
NAV‐06322080     SC_1_640995910_1694456_40539_370759            0:08:53
NAV‐06322081     SC_1_643463031_4802451_M038_1059120            0:05:15
NAV‐06322082     SC_1_643084373_4483393_M588_994047             0:00:00
NAV‐06322083     SC_1_643334489_4489988_65892_995523            0:07:18
NAV‐06322084     SC_1_644912324_6469464_38762_1421761           0:05:13
NAV‐06322093     SC_1_640640935_1065418_56158_232400            0:04:34
NAV‐06322096     SC_1_648251958_10583422_56444_2323653          0:04:33
NAV‐06322101     SC_1_640944949_1429472_56479_306411            0:02:30
NAV‐06322105     SC_1_640986044_1571734_56661_346051            0:05:51
NAV‐06322116     SC_1_641060490_1821791_40593_398575            0:10:48
NAV‐06322120     SC_1_641288720_2053416_56630_443233            0:06:55
NAV‐06322125     SC_1_650153438_12773481_56780_2811660          0:06:27
NAV‐06322132     SC_1_642117452_3141705_56697_689545            0:05:47
NAV‐06322140     SC_1_644680469_6173313_56635_1360927           0:13:16
NAV‐06322144     SC_1_642859973_4034398_56460_887818            0:06:57
NAV‐06322151     SC_1_643378079_4591367_56738_1016103           0:02:50
NAV‐06322156     SC_1_643417725_4736772_56972_1045439           0:07:41
NAV‐06322160     SC_1_645782863_7837825_56545_1724362           0:07:28
NAV‐06322163     SC_1_646321209_8394308_56755_1845944           0:04:32
NAV‐06322165     SC_1_646716567_8709967_56672_1908781           0:19:19
NAV‐06322167     SC_1_646967718_8938191_56786_1964886           0:04:28
NAV‐06322170     SC_1_643873032_5255238_56412_1165332           0:06:40
NAV‐06322173     SC_1_647353010_9660002_56750_2122354           0:09:31
NAV‐06322174     SC_1_649629670_12319655__2718631               0:06:14
NAV‐06322175     SC_1_647417481_9878320_56291_2167114           0:15:57
NAV‐06322176     SC_1_649813342_12375728__2731030               0:19:40
NAV‐06322181     SC_1_644633686_6019883_56100_1329560           0:27:16
NAV‐06322185     SC_1_642026254_2961340__645057                 0:11:53
NAV‐06322186     SC_1_647249420_8867773__1947233                0:04:39
NAV‐06322187     SC_1_647263106_9571246__2094870                0:04:43
NAV‐06322188     SC_1_648536540_10801455__2374787               0:07:47
NAV‐06322189     SC_1_645767520_7951696_38775_1746822           0:08:31
NAV‐06322190     SC_1_626639031_13218322_P640_2439289           0:07:56
NAV‐06322191     SC_1_626612122_13135196_P706_2425481           0:03:54
NAV‐06322192     SC_1_633736947_7175667_F855_1339852            0:06:22
NAV‐06322194     SC_1_638852064_12920266_D776_2602798           0:09:16
NAV‐06322196     SC_1_650130254_12798093_2821160                0:16:23
NAV‐06398681     IR_2100762682M0141209                          0:06:01
NAV‐06398691     SC_1_652654343_2464875__542326                 0:04:22
NAV‐06398692     SC_1_785281534_290678_38563_58774              0:08:29
NAV‐06398693     SC_1_1152417974_6690894_65848_1460396          0:02:25
NAV‐06398696     SC_1_1145275145_13202241_FC17_2930861          0:09:33

                                   32
Case 3:17-cv-00101-RDM Document 511-44 Filed 07/16/20 Page 36 of 44
                                Exhibit A


  Bates Number                   File Name                Call Length
NAV‐06398697     SC_1_1273156291_8751864_FC37_2076537            0:04:14
NAV‐06398698     SC_1_1252147545_11395826_PA79_2505944           0:07:17
NAV‐06398699     SC_1_882177132_6446535_38859_1401870            0:03:51
NAV‐06398700     SC_1_1273912084_9657061_FD27_2302401            0:05:38
NAV‐06398701     SC_1_969139481_13701034_38878_3272132           0:07:10
NAV‐06398703     SC_1_1270484291_4996356_D915_1137912            0:04:51
NAV‐06398706     SC_1_1062172640_8693629_PA83_1880481            0:05:44
NAV‐06398707     SC_1_1096166265_9563589_D954_2072023            0:04:24
NAV‐06398709     SC_1_935981177_6578214_D983_1555012             0:09:02
NAV‐06398710     SC_1_931472292_1395526_P676_309743              0:07:24
NAV‐06398711     SC_1_1153107253_7566274_65953_1646124           0:13:13
NAV‐06398714     SC_1_890358382_16028952_P986_3551400            0:06:40
NAV‐06398715     SC_1_901410829_11907790_D934_2529662            0:03:58
NAV‐06398716     SC_1_1029339981_14783862_PA60_3363022           0:04:05
NAV‐06398719     SC_1_1025570611_10062263_38630_2310400          0:02:05
NAV‐06398723     SC_1_910903154_6406253_64807_1385088            0:32:04
NAV‐06398724     SC_1_961052508_4494634_D995_1069547             0:04:18
NAV‐06398725     SC_1_1269325455_3734801_FD26_829574             0:09:27
NAV‐06398728     SC_1_891380205_920853_P971_198124               0:09:01
NAV‐06398730     SC_1_968600681_13649308_PA43_3261537            0:06:33
NAV‐06398735     SC_1_1059090895_5126171_56790_1113449           0:04:23
NAV‐06398736     SC_1_1059238442_5441233_29053_1170980           0:02:29
NAV‐06398740     SC_1_930251388_13232_38855_2398                 0:05:42
NAV‐06398741     SC_1_962817842_6480566_38562_1559379            0:08:41
NAV‐06398743     SC_1_731477315_7291618_65971_1608387            0:13:49
NAV‐06398744     SC_1_1061128942_7212241_40689_1556247           0:06:17
NAV‐06398747     SC_1_1262297034_8680356_40684_1947855           0:17:13
NAV‐06398748     SC_1_830596660_12877816_65847_2893003           0:04:24
NAV‐06398749     SC_1_719100023_10668639_38810_2358580           0:03:01
NAV‐06398750     SC_1_719115059_10718416_40676_2369099           0:03:12
NAV‐06398751     SC_1_719117176_10725318_65941_2370891           0:02:47
NAV‐06398754     SC_1_886531206_11185579_38593_2466272           0:12:26
NAV‐06398762     SC_1_739465403_16920588_65556_3756765           0:05:03
NAV‐06398763     SC_1_739473973_16953021_65654_3763302           0:14:14
NAV‐06398768     SC_1_756674920_698161_65894_131088              0:09:30
NAV‐06398769     SC_1_1099879461_13408589_40548_2932261          0:04:39
NAV‐06398772     SC_1_967806397_12340726_40570_2963431           0:12:07
NAV‐06398773     SC_1_682711677_2605590_38933_549559             0:03:31
NAV‐06398776     SC_1_902047006_12565878_38491_2687124           0:13:29
NAV‐06398779     SC_1_1100089601_13562736_38776_2960699          0:17:58
NAV‐06398780     SC_1_1100124866_13637481_40681_2974401          0:05:18
NAV‐06398781     SC_1_683373925_3151111_40625_656876             0:15:40
NAV‐06398785     SC_1_1258840682_4376445_38940_973516            0:10:19
NAV‐06398805     SC_1_885599414_10165144_65710_2248368           0:06:30
NAV‐06398811     SC_1_1060486665_6505891_38842_1396345           0:22:09

                                   33
Case 3:17-cv-00101-RDM Document 511-44 Filed 07/16/20 Page 37 of 44
                                Exhibit A


  Bates Number                   File Name                Call Length
NAV‐06398812     SC_1_1027424962_12226026_40501_2798632          0:06:30
NAV‐06398816     SC_1_923669902_10318895_65995_2328115           0:10:56
NAV‐06398822     SC_1_1104011861_2535088_38631_570741            0:09:27
NAV‐06398823     SC_1_908026502_2493069_38976_545656             0:13:54
NAV‐06398825     SC_1_845740221_10615269_40718_2437346           0:05:02
NAV‐06398826     SC_1_897213842_6694377_65664_1417359            0:08:09
NAV‐06398827     SC_1_903884024_14824265_40687_3151134           0:12:56
NAV‐06398829     SC_1_1025545828_10031318_38873_2304043          0:26:21
NAV‐06398833     SC_1_1005171488_592135_38451_117541             0:04:06
NAV‐06398835     SC_1_1262741822_8954137_28572_2023419           0:01:57
NAV‐06398836     SC_1_1262749223_8976174_56204_2027391           0:09:55
NAV‐06398841     SC_1_864829290_15388321_M494_3487792            0:07:31
NAV‐06398846     SC_1_1101401597_197298_FC36_36073               0:04:51
NAV‐06398848     SC_1_908149335_2638172_D882_588918              0:05:37
NAV‐06398852     SC_1_674375659_9488997_M190_2074611             0:11:45
NAV‐06398857     SC_1_1101511042_15071471_56701_3297454          0:03:29
NAV‐06398861     SC_1_754597280_16748804_M577_3687940            0:04:41
NAV‐06398862     SC_1_1152045327_6907090_FD11_1502168            0:06:08
NAV‐06398865     SC_1_863104061_13666490_D797_3089091            0:05:49
NAV‐06398866     SC_1_1251208959_10668693_F684_2340780           0:04:39
NAV‐06398868     SC_1_1252079547_11050391_D838_2437053           0:03:53
NAV‐06398870     SC_1_1252201038_11695087_PA94_2583531           0:13:27
NAV‐06398871     SC_1_734915687_11572342_M700_2572384            0:10:24
NAV‐06398873     SC_1_904544487_15782047_D901_3351071            0:06:00
NAV‐06398876     SC_1_1254851978_358275_DA55_69662               0:04:00
NAV‐06398880     SC_1_1255617338_1524625_D827_337187             0:03:10
NAV‐06398883     SC_1_1264835936_11609309_PA48_2613758           0:06:38
NAV‐06398885     SC_1_1266582801_858386_D901_182341              0:04:51
NAV‐06398892     SC_1_1272381879_7655969_FD45_1810114            0:05:55
NAV‐06398895     SC_1_655386258_5285292_D699_1156940             0:00:58
NAV‐06398896     SC_1_1261820720_7935181_PB54_1783191            0:08:10
NAV‐06398897     SC_1_957626720_913888_PA57_216336               0:06:28
NAV‐06398902     SC_1_898167366_8023999_FB79_1707212             0:04:23
NAV‐06398903     SC_1_971454553_437576_40548_89601               0:05:59
NAV‐06398905     SC_1_973409667_2989795_PA70_697850              0:05:06
NAV‐06398910     SC_1_900295633_10687772_FA55_2280576            0:05:01
NAV‐06398913     SC_1_1004041679_15311525_FC06_3638967           0:04:39
NAV‐06398914     SC_1_1103898549_2275091_56630_501774            0:12:15
NAV‐06398915     SC_1_828212034_10094676_FB17_2262087            0:10:57
NAV‐06398916     SC_1_744825751_4937994_M603_1059060             0:07:04
NAV‐06398919     SC_1_762484581_7927867_65672_1735302            0:05:52
NAV‐06398921     SC_1_686908307_8022328_M274_1692304             0:06:38
NAV‐06398929     SC_1_862047136_12480503_PA43_2805890            0:04:24
NAV‐06398930     SC_1_863126357_13753283_F936_3106270            0:03:45
NAV‐06398931     SC_1_866883911_463435_FA74_88405                0:04:04

                                   34
Case 3:17-cv-00101-RDM Document 511-44 Filed 07/16/20 Page 38 of 44
                                Exhibit A


  Bates Number                   File Name                Call Length
NAV‐06398932     SC_1_866831863_246106_D918_46826                0:07:23
NAV‐06398935     SC_1_887347859_12409188_PA49_2752488            0:04:23
NAV‐06398938     SC_1_895183908_4553278_F958_968991              0:03:16
NAV‐06398942     SC_1_1258148326_3557678_65937_799060            0:07:04
NAV‐06398944     SC_1_904577288_15918051_PA43_3392827            0:04:13
NAV‐06398946     SC_1_1268400931_2724225_65906_583284            0:12:06
NAV‐06398949     SC_1_1025641298_10250291_65937_2347780          0:04:07
NAV‐06398952     SC_1_906937653_1366494_PA40_289717              0:05:42
NAV‐06398953     SC_1_923166758_10031333_PA21_2246149            0:02:21
NAV‐06398956     SC_1_932989137_2988120_D882_686154              0:05:47
NAV‐06398957     SC_1_933912889_4600900_D821_1072405             0:03:59
NAV‐06398962     SC_1_963477587_7273161_DA07_1746206             0:03:56
NAV‐06398963     SC_1_964118770_8361346_D981_2006125             0:06:12
NAV‐06398974     SC_1_1009484804_5927469_FC53_1368429            0:04:03
NAV‐06398977     SC_1_1099019517_13082929_PA73_2845677           0:02:48
NAV‐06398981     SC_1_1103551027_2574852_PB11_561252             0:08:10
NAV‐06398984     SC_1_686715267_7452926_40827_1567516            0:13:04
NAV‐06398986     SC_1_955533279_16026602_40720_3790088           0:05:49
NAV‐06398987     SC_1_1108856160_7709514_DA42_1714045            0:10:30
NAV‐06398990     SC_1_853161871_1690339_40700_346172             0:03:01
NAV‐06398991     SC_1_1145835965_13568763_PA48_3020000           0:10:50
NAV‐06398993     SC_1_1148834154_3304100_PA79_702002             0:05:40
NAV‐06398994     SC_1_1149414980_3787597_FD11_813359             0:02:37
NAV‐06399002     SC_1_657663698_7814430__1729351                 0:05:40
NAV‐06399008     SC_1_1261520864_7437159_28075_1668635           0:22:12
NAV‐06399011     SC_1_1096394409_9412178_40529_2039574           0:09:16
NAV‐06399012     SC_1_1056662056_2529707_40718_542947            0:04:50
NAV‐06399017     SC_1_1055771243_1577924_65867_344549            0:08:23
NAV‐06399029     SC_1_792212447_8795583_65753_1898724            0:08:53
NAV‐06399031     SC_1_833092512_15655377_38470_3533508           0:04:48
NAV‐06399032     SC_1_683373925_3151111_40625_656876             0:15:37
NAV‐06399035     SC_1_782310259_18405846_38810_4077891           0:07:49
NAV‐06399053     SC_1_690132492_11394881_56470_2420481           0:04:00
NAV‐06399057     SC_1_862679723_13182650_56596_2957760           0:03:30
NAV‐06399063     SC_1_718694387_10487173_56693_2321420           0:02:55
NAV‐06399065     SC_1_721578612_14069715_56285_3123998           0:48:49
NAV‐06399067     SC_1_723855634_16662786_56457_3755374           0:03:06
NAV‐06399068     SC_1_798353069_17005682_56635_3563303           0:08:08
NAV‐06399069     SC_1_724223802_16866693_56693_3795704           0:05:59
NAV‐06399071     SC_1_728257310_3527894_56067_780335             0:04:56
NAV‐06399072     SC_1_731492433_7331363_56697_1616446            0:10:17
NAV‐06399082     SC_1_781319924_17361544_29029_3816142           0:05:43
NAV‐06399085     SC_1_883092931_7367426_28802_1601676            0:17:00
NAV‐06399100     SC_1_815748747_13595609_56374_3041149           0:10:30
NAV‐06399107     SC_1_829308136_11566517_56776_2604408           0:04:40

                                   35
Case 3:17-cv-00101-RDM Document 511-44 Filed 07/16/20 Page 39 of 44
                                Exhibit A


  Bates Number                   File Name                Call Length
NAV‐06399117     SC_1_856199895_5338841_28006_1171398            0:04:53
NAV‐06399121     SC_1_909726941_4762444_29024_1067986            0:10:53
NAV‐06399126     SC_1_930998499_671838_28231_136286              0:07:50
NAV‐06399132     SC_1_939147739_10556407_29715_2484880           0:07:55
NAV‐06399134     SC_1_940183433_11676238_28455_2759331           0:02:23
NAV‐06399136     SC_1_954196054_14362339_28061_3391586           0:03:21
NAV‐06399137     SC_1_955522025_15998965_29931_3784292           0:08:09
NAV‐06399138     SC_1_956844813_17456355_63026_4133987           0:03:30
NAV‐06399148     SC_1_962223691_5796677_56321_1393152            0:05:26
NAV‐06399150     SC_1_970885871_15968102_56733_3817582           0:02:08
NAV‐06399151     SC_1_970887690_15974798_52778_3818988           0:00:02
NAV‐06399157     SC_1_974460374_3293575_56158_789361             0:17:28
NAV‐06399159     SC_1_974533335_3514890_28085_835064             0:07:50
NAV‐06399169     SC_1_979284377_9342565_28585_2229182            0:07:08
NAV‐06399171     SC_1_979325010_9444969_56079_2249612            0:05:47
NAV‐06399172     SC_1_1000377867_10888813_29119_2593973          0:06:00
NAV‐06399174     SC_1_1001014198_11760680_28064_2798654          0:05:33
NAV‐06399176     SC_1_1002161220_13040082_56625_3104955          0:06:41
NAV‐06399188     SC_1_1009088438_5224002_29328_1199254           0:20:28
NAV‐06399195     SC_1_1101533720_15131953_29017_3309132          0:10:14
NAV‐06399198     SC_1_1022654394_6497780_56755_1481416           0:19:35
NAV‐06399201     SC_1_1022993979_7039570_63037_1612147           0:16:18
NAV‐06399203     SC_1_1102682758_1016415_56419_213379            0:06:19
NAV‐06399204     SC_1_1103787183_1978606_56290_423684            0:03:58
NAV‐06399211     SC_1_1028029585_13013466_56454_2974186          0:05:23
NAV‐06399223     SC_1_1105271894_3837556_56629_844156            0:09:04
NAV‐06399225     SC_1_1061824532_8461694_56065_1834743           0:07:57
NAV‐06399229     SC_1_1106339500_5167100_29714_1140534           0:13:23
NAV‐06399239     SC_1_1108267699_7294984_56409_1614628           0:06:12
NAV‐06399243     SC_1_1266414064_277733_56237_50569              0:05:03
NAV‐06399244     SC_1_1108464821_7718836_52788_1715799           0:05:06
NAV‐06399255     SC_1_1258498833_3876828_56202_863085            0:02:41
NAV‐06399265     SC_1_1142971813_9739235_28008_2170646           0:04:52
NAV‐06399266     SC_1_1265764494_12110568_63039_2737730          0:03:05
NAV‐06399279     IR_1100610560Z0150217                           0:08:52
NAV‐06399280     IR_1100638109Z0150217                           0:13:15
NAV‐06399294     IR_2100759086P0150105                           0:07:05
NAV‐06399308     IR_3100426066T0150123                           0:12:40
NAV‐06399314     IR_3100599361T0150123                           0:09:59
NAV‐06399323     IR_3100821050Z0150224                           0:12:58
NAV‐06399325     IR_3100854985Z0150224                           0:09:23
NAV‐06399328     IR_110026103720150225                           0:05:11
NAV‐06399338     0120706239INED                                  0:08:08
NAV‐06399342     013261596NREE                                   0:05:18
NAV‐06399343     011948915EHEI                                   0:04:32

                                   36
Case 3:17-cv-00101-RDM Document 511-44 Filed 07/16/20 Page 40 of 44
                                Exhibit A


  Bates Number                  File Name               Call Length
NAV‐06399344     018838819NREE                                 0:04:01
NAV‐06399353     0123559489EHE2                                0:08:04
NAV‐06399364     0110437139INED                                0:03:22
NAV‐06399373     0115812954INED                                0:03:23
NAV‐06399376     0116413113INED                                0:06:09
NAV‐06399381     0117251830INED                                0:06:45
NAV‐06399382     0117298345INED                                0:14:45
NAV‐06399383     0117504734INED                                0:03:48
NAV‐06399400     013996144EHEI                                 0:02:54
NAV‐06399402     014112818AB15                                 0:03:56
NAV‐06399403     015580431EHEI                                 0:04:40
NAV‐06399410     017556537EHEI                                 0:04:17
NAV‐06399411     0111143018EHEI                                0:05:43
NAV‐06399416     0112112553EHEI                                0:07:43
NAV‐06399417     0112514702EDJM                                0:04:35
NAV‐06399420     0113593318NREE                                0:02:53
NAV‐06399421     0113928647EHEI                                0:03:24
NAV‐06399422     0114135843AB15                                0:03:24
NAV‐06399424     0114293809EHEI                                0:05:14
NAV‐06399427     0115716151EGP2                                0:06:06
NAV‐06399428     0116010698EDDM                                0:07:03
NAV‐06399429     0116289596EHEI                                0:03:01
NAV‐06399442     SC_1_1307649387_4998773_FD03_1221532          0:06:49
NAV‐06399448     SC_1_1278906015_5122644_P862_1270210          0:03:53
NAV‐06399450     SC_1_1277331204_3218048_DA23_797770           0:00:00
NAV‐06399451     SC_1_1279441898_5958764_DA11_1471247          0:09:33
NAV‐06399452     SC_1_1279504224_6055372_FD10_1492336          0:08:59
NAV‐06399460     SC_1_1284226743_4233815_FD92_1054830          0:06:21
NAV‐06399462     SC_1_1286840114_7368550_PB28_1829200          0:06:34
NAV‐06399467     SC_1_1288354549_1647402_FD92_395785           0:06:50
NAV‐06399473     SC_1_1435099266_8170244_F673_2039480          0:07:23
NAV‐06399476     SC_1_1277878236_3779763_PA41_934409           0:06:53
NAV‐06399478     SC_1_1279440884_5952535_D945_1469986          0:00:00
NAV‐06399479     SC_1_1280119697_6924445_PB68_1705085          0:03:59
NAV‐06399484     SC_1_1285862970_6194211_DB10_1542104          0:09:22
NAV‐06399485     SC_1_1286503195_6937302_D934_1722883          0:05:54
NAV‐06399490     SC_1_1293675736_3909520_F948_967263           0:04:25
NAV‐06399496     0110201835EHE2                                0:03:28




                                   37
                                                          Case 3:17-cv-00101-RDM Document  511-44 Filed 07/16/20 Page 41 of 44
                                                                                       Exhibit B



                Call 1 Bates                                                           Call 2 Bates                                                                      Call 3 Bates
Borrower SSN      Number                     Call 1 File Name          Call 1 Date      Number                           Call 2 File Name                Call 2 Date       Number                          Call 3 File Name                 Call 3 Date
               NAV‐06398755    SC_1_1259140729_4752043_46828_1070854   11/12/2014    NAV‐06591460     SC_1_1096066937_9014147_38894_1963012               8/19/2014    NAV‐06398755     IR_1100554733Q0150616                               6/16/2015
               NAV‐06399062    SC_1_865133673_15908805_29386_3601507   12/27/2013    NAV‐06591284     SC_1_780550727_16083226_56266_3530055               7/24/2013    NAV‐06591284     SC_1_844380485_9152703_28011_2089497                11/15/2013
               NAV‐05952211    85F8BD13‐DC5F‐D06C‐8EE7‐6B9FA1790001     1/29/2015    NAV‐06591300     IR_2100602778A0150923                               9/23/2015    NAV‐06591298     IR_1100206083P0151210                               12/10/2015
               NAV‐05952100    4FA7D413‐991C‐D0D7‐8BE0‐01325F560001     4/13/2015    NAV‐06591348     SC_1_1277387634_3369286_D948_831265                 1/14/2015    NAV‐06591352     SC_1_1100761248_14412442_29915_3147039              8/28/2014
               NAV‐05952452    CDF82114‐FD63‐D0CD‐8B0B‐ED79D6890001    12/21/2015    NAV‐06591380     IR_2100552866B0160411                               4/11/2016    NAV‐06591379     IR_1100968233N0160829                               8/29/2016
               NAV‐06399023    SC_1_1006588485_2099726_40500_489964      7/7/2014    NAV‐06591390     IR_3100897667I0150521                               5/21/2015    NAV‐06591389     IR_2100582428S0150624                               6/24/2015
               NAV‐05952514    EEBE2414‐E5EF‐D0D7‐8B0B‐ED79D6890001    12/30/2015    NAV‐06591397     IR_310079088850150310                               3/10/2015    NAV‐06591396     IR_310042664160160315                               3/15/2016
               NAV‐06398678    IR_2100336367O0141218                   12/18/2014    NAV‐06591418     SC_1_1144509350_11981327_D783_2677554               9/26/2014    NAV‐06591417     SC_1_1007837178_4014316_P734_908113                  7/9/2014
               NAV‐06398899    SC_1_906360551_832237_PB05_169885         3/3/2014    NAV‐06591452     SC_1_1147419839_1807206_D974_385215                 10/6/2014    NAV‐06591451     SC_1_1277413751_3466538_D747_869412                 1/15/2015
               NAV‐06398734    SC_1_860247067_10190589_65879_2285093   12/17/2013    NAV‐06591576     SC_1_794593391_11595404_D935_2535303                8/16/2013    NAV‐06591574     SC_1_1025274288_9748245_56136_2251547               7/21/2014
               NAV‐06398912    SC_1_795493560_13693389_D870_2892934     8/19/2013    NAV‐06591612     SC_1_780556047_16099598_56705_3533068               7/24/2013    NAV‐06591610     SC_1_896332921_5579743_29048_1170024                2/11/2014
               NAV‐06399389    0122205819INED                           3/23/2016    NAV‐06591617     IR_2100023510E0150409                                2/1/2016    NAV‐06591616     IR_1100055175W0160201                               3/30/2016
               NAV‐06399104    SC_1_821047732_1946158_56707_427519      10/3/2013    NAV‐06591625     SC_1_658032111_8481546_56499_1879592                1/16/2013    NAV‐06591624     SC_1_655706071_5522973__1220240                     1/11/2013
               NAV‐06398948    SC_1_893800531_2606611_38501_562569       2/6/2014    NAV‐06591631     SC_1_861316828_11618927__2593037                   12/18/2013    NAV‐06591630     SC_1_856516839_5834055_65675_1293683                12/10/2013
               NAV‐06322123    SC_1_649921650_12688808__2792167        12/28/2012    NAV‐06591760     IR_2100042068Q0150109                                1/9/2015    NAV‐06591763     SC_1_887501587_12309867_28381_2710771               1/24/2014
               NAV‐06399395    019563654EHEI                            8/11/2015    NAV‐06591776     IR_2100119025N0150608                                6/8/2015    NAV‐06591778     014145814NREE                                        5/4/2015
               NAV‐06399072    SC_1_731492433_7331363_56697_1616446     5/13/2013    NAV‐06591821     SC_1_786448800_2033310_56733_377957                  8/2/2013    NAV‐06591818     SC_1_870496520_4318336_56461_936557                 1/10/2014
               NAV‐05952234    286FD313‐6C4C‐D0A1‐8BE0‐01325F560001      4/9/2015    NAV‐06591843     SC_1_1004719027_162975_28053_32585                   7/1/2014    NAV‐06591842     SC_1_940130906_11544828_28915_2733173               4/21/2014
               NAV‐06322104    SC_1_649099621_11720614__2580356        12/27/2012    NAV‐06591939     SC_1_785665666_791704_56243_152759_2013.08.01        8/1/2013    NAV‐06591914     SC_1_824949404_6689165_28801_1487385_2013.10.10     10/10/2013
               NAV‐05952235    317AE213‐3D70‐D0E6‐8ED2‐F015547C0001     5/28/2015    NAV‐06591929     SC_1_1255241204_215922_56544_42709_2014.11.03       11/3/2014    NAV‐06591923     SC_1_1003421374_14213510_29031_3370341_2014.06.26   6/26/2014
               NAV‐05952053    01CED213‐A52F‐D017‐8BE0‐01325F560001      4/7/2015    NAV‐06591543     IR_1100564467O0141216                              12/16/2014
               NAV‐05952056    1B76CF13‐2C3F‐D0EE‐8AA7‐B898F5A10001     3/27/2015    NAV‐06591647     SC_1_974616984_3770250_63404_889172                  6/6/2014
               NAV‐06399046    SC_1_669267273_2994736_56669_638596       2/6/2013    NAV‐06591570     SC_1_929177903_16563296_28511_3776118               3/28/2014
               NAV‐05952092    4B34F813‐D274‐D0B7‐8660‐693451BC0001      8/7/2015    NAV‐06591730     IR_2100549285B0150401                                4/1/2015
               NAV‐05952094    4CD41314‐7AC8‐D096‐8E04‐AE1490F00001     11/5/2015    NAV‐06591549     IR_2100483403B0150401                                4/1/2015
               NAV‐05952311    8182DE13‐6BFA‐D005‐8E39‐A5C2A88C0001     5/15/2015    NAV‐06591694     SC_1_745266569_5341525_P860_1139682                 6/10/2013
               NAV‐06399283    IR_2100423546P0150102                     1/2/2015    NAV‐06591656     IR_340065939170150904                                9/4/2015
               NAV‐05952106    5CB3CC13‐07C1‐D04A‐80BD‐A861D5F10001     3/18/2015    NAV‐06591554     IR_340059502750160523                              5/23/2016
               NAV‐05952170    21B40D14‐E7D7‐D07A‐8E04‐AE1490F00001    10/16/2015    NAV‐06591701     IR_2100532806B0151005                              10/5/2015
               NAV‐05952243    463FDC13‐8999‐D073‐8E39‐A5C2A88C0001      5/8/2015    NAV‐06591314     SC_1_1250869788_9748144_28621_2141509              10/23/2014
               NAV‐05952117    6CABE813‐0D45‐D04A‐83F3‐CE8DD7E70001     6/17/2015    NAV‐06591890     IR_3100426901T0150123_2015.01.23                    1/23/2015
               NAV‐06399027    SC_1_1101953718_214758_56480_39513        9/2/2014    NAV‐06591411     IR_3100415686O0151208                               12/7/2015
               NAV‐05952388    AEF1D013‐081A‐D0D8‐8AA7‐B898F5A10001      4/1/2015    NAV‐06591712     IR_1100616203D0160415                               4/15/2016
               NAV‐05952129    7D8BCA13‐F052‐D063‐8B2E‐C9969AF10001     3/11/2015    NAV‐06591835     SC_1_1143887016_11336651_FD10_2537640               9/25/2014
               NAV‐05952147    8E62FE13‐C90A‐D00D‐87EA‐8F2AF1BD0001     8/27/2015    NAV‐06591725     SC_1_1269429808_4026884_FD38_893099                 12/8/2014
               NAV‐05952137    008FF913‐DEEC‐D013‐8660‐693451BC0001     8/11/2015    NAV‐06591924     SC_1_1026626800_11590612_PA64_2652374_2014.07.23    7/23/2014
               NAV‐05952146    8E5E0D14‐C1BA‐D0AB‐8E04‐AE1490F00001    10/15/2015    NAV‐06591764     IR_2100178092L0150528                              5/28/2015
               NAV‐06322182    SC_1_644647985_6044850_56133_1334622    12/13/2012    NAV‐06591628     SC_1_1251902628_10440397_56724_2294582             10/24/2014
               NAV‐06399170    SC_1_1031290638_460892_52754_91114        8/1/2014    NAV‐06591490     SC_1_684124582_4481420_56766_937571                  3/8/2013
               NAV‐05952162    12AACC13‐3C2F‐D06B‐80BD‐A861D5F10001     3/18/2015    NAV‐06591916     SC_1_857337121_6848610_38729_1516865_2013.12.11    12/11/2013
               NAV‐06399131    SC_1_938626948_9708412_28673_2275171     4/16/2014    NAV‐06591728     0120652808EDG2                                      2/24/2016
               NAV‐06399258    SC_1_1259163330_4799221_52779_1079769   11/12/2014    NAV‐06591608     SC_1_940452236_12029867_28459_2831646               4/21/2014
               NAV‐06398960    SC_1_940271980_11598889_D961_2743832     4/21/2014    NAV‐06591449     IR_140054619430161012                              10/12/2016
               NAV‐05952175    23C96514‐6126‐D05E‐86F0‐75CA103E0001     7/29/2016    NAV‐06591913     SC_1_820654631_1331880_56808_285699_2013.10.02      10/2/2013
               NAV‐05952181    32E50814‐8E79‐D066‐8E04‐AE1490F00001     9/30/2015    NAV‐06591527     IR_1100954735Z0150218                               2/18/2015
               NAV‐05952194    51FBD413‐25B0‐D0B5‐8BE0‐01325F560001     4/14/2015    NAV‐06591926     SC_1_1153804196_8250103_56444_1802025_2014.10.20   10/20/2014
               NAV‐06399164    SC_1_1006651301_2233870_56841_514677      7/7/2014    NAV‐06591524     SC_1_713429544_4229994_P711_936050                  4/8/2013
               NAV‐05952203    62DABB13‐D960‐D0B7‐8A81‐BF72C5040001    1/22/2015     NAV‐06591541     SC_1_1097494880_10508554_40519_2292976             8/21/2014
               NAV‐06398838    SC_1_885853568_10390616_65678_2290951    1/22/2014    NAV‐06591429     IR_2100982404R0160105                               1/5/2016
               NAV‐06399334    IR_310079826650150310                    3/10/2015    NAV‐06591435     IR_210084713340160219                              2/19/2016
               NAV‐06399281    IR_1100931489V0150205                     2/5/2015    NAV‐06591457     IR_140050001030160914                               9/14/2016
               NAV‐06399186    SC_1_1008803567_4912592_28137_1111388    7/10/2014    NAV‐06591729     IR_1100484071B0150330                               3/30/2015
               NAV‐05952239    418D1C14‐34C1‐D009‐803E‐DEDE68A90001     12/3/2015    NAV‐06591358     IR_340067952440160808                                8/8/2016
               NAV‐05952242    0462EA13‐CC3C‐D0A7‐8FC0‐78E63B010001     6/23/2015    NAV‐06591634     SC_1_1307272821_4491304_FC37_1099584                3/17/2015
               NAV‐06399088    SC_1_895353867_4568671_56596_972054      2/10/2014    NAV‐06591456     IR_240080952330161123                              11/23/2016
               NAV‐06398813    SC_1_975081188_4271881_66185_1021304      6/9/2014    NAV‐06591326     IR_3100884878Q0150115                               1/15/2015
               NAV‐05952246    0521CF13‐D0F0‐D089‐8AA7‐B898F5A10001     3/26/2015    NAV‐06591557     IR_3100690850O0151208                               12/8/2015
               NAV‐06398961    SC_1_956263414_16969224_PA85_4007785     4/29/2014    NAV‐06591770     SC_1_1057076080_2713997_56553_578651                 8/6/2014




                                                                                                                               1
                                                          Case 3:17-cv-00101-RDM Document  511-44 Filed 07/16/20 Page 42 of 44
                                                                                       Exhibit B



                Call 1 Bates                                                            Call 2 Bates                                                                   Call 3 Bates
Borrower SSN      Number                     Call 1 File Name           Call 1 Date      Number                          Call 2 File Name                Call 2 Date    Number        Call 3 File Name   Call 3 Date
               NAV‐06398682    IR_2100902347M0141209                     12/9/2014    NAV‐06591690     IR_2100623492P0151216                             12/15/2015
               NAV‐06399272    3100886804P0150107                         1/7/2015    NAV‐06591638     IR_3100037965A0160401                               4/1/2016
               NAV‐05952256    650BDC13‐95ED‐D04B‐8E39‐A5C2A88C0001       5/7/2015    NAV‐06591643     IR_1100025195C0151009                              10/9/2015
               NAV‐05952261    728BF513‐BFF3‐D08A‐8660‐693451BC0001      7/29/2015    NAV‐06591878     IR_1100759257H0150501_2015.05.01                    5/1/2015
               NAV‐06399455    SC_1_1281057596_7419345_DB04_1818704      1/30/2015    NAV‐06591666     SC_1_922883049_9523587_28418_2143619               3/18/2014
               NAV‐05952105    5C5AC413‐928C‐D0F4‐81C7‐8329253E0001      2/19/2015    NAV‐06591720     IR_3100457957H0150508                               5/8/2015
               NAV‐05952283    2663D013‐B629‐D07A‐8AA7‐B898F5A10001      3/30/2015    NAV‐06591655     0119731652NREE                                     2/6/2016
               NAV‐05952285    3009F613‐D960‐D0EF‐8660‐693451BC0001      7/31/2015    NAV‐06591590     IR_310037393390170109                               1/9/2017
               NAV‐06322110    SC_1_649620378_12296151__2713469         12/28/2012    NAV‐06591787     SC_1_687235840_8076421_56090_1702853               3/15/2013
               NAV‐06322153    SC_1_645287080_7161305_56646_1572617     12/14/2012    NAV‐06591433     SC_1_642932597_4261564_56509_934706               12/10/2012
               NAV‐05952345    64002214‐A219‐D037‐8B0B‐ED79D6890001     12/21/2015    NAV‐06591935     0111526008NREE_2015.09.11                          9/11/2015
               NAV‐06399161    SC_1_1006198241_1942112_29007_433999       7/3/2014    NAV‐06591736     018591951EHEI                                      7/24/2015
               NAV‐05952355    87871814‐1581‐D074‐803E‐DEDE68A90001     11/20/2015    NAV‐06591754     0110722040INED                                     8/28/2015
               NAV‐05952357    94332714‐8C6E‐D0CA‐8B0B‐ED79D6890001       1/7/2016    NAV‐06591530     SC_1_1061809633_8431099_65690_1829017              8/18/2014
               NAV‐06399077    SC_1_744051451_3819649_56570_811020        6/7/2013    NAV‐06591369     IR_1100473332P0141230                             12/29/2014
               NAV‐06398832    SC_1_794534914_11757675_38791_2560518     8/16/2013    NAV‐06591258     10.11.16                                          10/11/2016
               NAV‐05952374    A551D513‐CB05‐D03C‐8BE0‐01325F560001      4/15/2015    NAV‐06591480     IR_1100296771N0160826                              8/26/2016
               NAV‐05952378    A5481314‐EA83‐D079‐8E04‐AE1490F00001      11/3/2015    NAV‐06591566     IR_2400449504B0160608                               6/8/2016
               NAV‐06398675    IR_1100801057O0141217                    12/16/2014    NAV‐06591691     SC_1_1023288952_7268473_52671_1658084              7/15/2014
               NAV‐05952533    F90DEA13‐379B‐D0E7‐8FC0‐78E63B010001      6/22/2015    NAV‐06591904     IR_210063270450160722_2016.07.22                   7/22/2016
               NAV‐05952214    87E9BD13‐DBDB‐D079‐8EE7‐6B9FA1790001      1/29/2015    NAV‐06591560     SC_1_1268830765_3018008_38879_662493               12/5/2014
               NAV‐05952418    B4759913‐4869‐D039‐8D9A‐EBB249AA0001      10/2/2014    NAV‐06591810     SC_1_1022752792_6803477_38694_1565978              7/15/2014
               NAV‐05952437    C14FFB13‐7581‐D00A‐87EA‐8F2AF1BD0001      8/17/2015    NAV‐06591420     SC_1_821882771_3067616_65857_679904                10/4/2013
               NAV‐06398906    SC_1_1003789401_14897136_38877_3526806    6/27/2014    NAV‐06591495     IR_140055824020150504                               5/4/2015
               NAV‐06399089    SC_1_896122660_5146008_56365_1090597      2/11/2014    NAV‐06591667     IR_2100837128O0141222                             12/22/2014
               NAV‐05952323    36566F14‐5511‐D07B‐8A2D‐52C7788B0001      8/29/2016    NAV‐06591704     IR_210089217770150320                              3/20/2015
               NAV‐05952445    C1882B14‐F2EC‐D049‐8B0B‐ED79D6890001      1/21/2016    NAV‐06591895     IR_3100813859H0150511_2015.05.11                   5/11/2015
               NAV‐06322088    SC_1_647751758_9981464_56633_2187979     12/20/2012    NAV‐06591744     SC_1_640984970_1573241_56533_346305                12/5/2012
               NAV‐05952270    885EE813‐2345‐D034‐83F3‐CE8DD7E70001      6/16/2015    NAV‐06591641     IR_210062066850150831                             8/31/2015
               NAV‐06399339    0121966828INED                            3/18/2016    NAV‐06591663     SC_1_734988487_11450022_56450_2548614              5/20/2013
               NAV‐06398757    SC_1_786693862_2272119_40764_447864        8/5/2013    NAV‐06591651     IR_3100351736Y0150730                             7/30/2015
               NAV‐05952481    DBC71014‐D2E9‐D0AC‐8E04‐AE1490F00001     10/26/2015    NAV‐06591497     IR_110081421060150909                              9/9/2015
               NAV‐05952493    E54D2714‐6523‐D085‐8B0B‐ED79D6890001       1/7/2016    NAV‐06591919     SC_1_870435739_4088454_28178_870504_2014.02.04      2/4/2014
               NAV‐05952248    536FFA13‐696E‐D0E8‐87EA‐8F2AF1BD0001      8/14/2015    NAV‐06591626     IR_3100599269V0160129                              1/29/2016
               NAV‐05952503    E5372F14‐A0CA‐D037‐805B‐EDE70B3F0001       2/2/2016    NAV‐06591336     SC_1_845670759_10379102_28726_2367977             11/18/2013
               NAV‐06399095    SC_1_902560207_12894978_29740_2747052     2/24/2014    NAV‐06591485     SC_1_652525094_2063218_56387_444232                 1/4/2013
               NAV‐05952506    E4502214‐6819‐D0C5‐8B0B‐ED79D6890001     12/22/2015    NAV‐06591535     IR_210069966480160706                               7/6/2016
               NAV‐05952515    EF56EB13‐C294‐D08E‐8FC0‐78E63B010001      6/26/2015    NAV‐06591475     IR_210012214820160524                             5/24/2016
               NAV‐06398799    SC_1_891489344_397108_65958_85739          2/3/2014    NAV‐06591596     IR_1100081699E0151102                             11/2/2015
               NAV‐05952434    C8DCD513‐A883‐D0D2‐8E39‐A5C2A88C0001      4/17/2015    NAV‐06591553     IR_3100780187T0161108                             11/8/2016
               NAV‐06398863    SC_1_953925932_13945592_66177_3305078     4/24/2014    NAV‐06591271     8.04.15                                            8/4/2015
               NAV‐06321891    SC_1_632720128_6017600_M505_1116516      11/13/2012    NAV‐06591813     IR_3100373825P0150106                              1/6/2015
               NAV‐06321902    SC_1_643128040_4669272_F526_1031581      12/11/2012    NAV‐06591807     SC_1_731743209_8237433_M528_1816415                5/14/2013
               NAV‐06321942    SC_1_645555667_7286896_F913_1608801      12/15/2012    NAV‐06591934     0110987263EHEI_2015.09.02                           9/2/2015
               NAV‐06321973    SC_1_645316248_7425019_40792_1642725     12/17/2012    NAV‐06591445     IR_3100909727P0150107                               1/7/2015
               NAV‐06321976    SC_1_649159673_11857428__2610735         12/27/2012    NAV‐06591814     IR_3400539513W0151112                             11/12/2015
               NAV‐06321998    SC_1_648299429_10744558_40743_2356982    12/21/2012    NAV‐06591897     IR_3100881026M0160824_2016.08.24                   8/24/2016
               NAV‐06322003    SC_1_642078596_3012292_65748_662615       12/7/2012    NAV‐06591874     IR_1100226010X0150210_2015.02.10                   2/10/2015
               NAV‐06322029    SC_1_644929550_6506737_40508_1429141     12/13/2012    NAV‐06591892     IR_3100595610D0160425_2016.04.25                   4/25/2016
               NAV‐06322030    SC_1_644911126_6456514_40743_1419205     12/13/2012    NAV‐06591896     IR_3100846004N0141212_2014.12.12                  12/12/2014
               NAV‐06322131    SC_1_642102819_3095472_56564_679889       12/7/2012    NAV‐06591677     IR_3100470482Y0150731                              7/31/2015
               NAV‐06399086    SC_1_895322262_4490392_28673_957617       2/10/2014    NAV‐06591462     IR_3100435621S0160115                             1/15/2016
               NAV‐06322064    SC_1_645764128_7782905_40800_1713396     12/17/2012    NAV‐06591565     IR_1100853732D0160418                             4/18/2016
               NAV‐05952448    CC9AD913‐6D5F‐D0E8‐8E39‐A5C2A88C0001      4/29/2015    NAV‐06591595     SC_1_712424821_3004711_56211_646892                 4/4/2013
               NAV‐06322093    SC_1_640640935_1065418_56158_232400       12/4/2012    NAV‐06591862     SC_1_886604266_11379134_29085_2503295              1/23/2014
               NAV‐06322099    SC_1_648317213_10781014_56523_2364102    12/21/2012    NAV‐06591933     SC_1_1279413700_5872451_DA65_1455488_2015.01.26    1/26/2015
               NAV‐06399007    SC_1_751027820_12628251_65917_2751208     6/20/2013    NAV‐06591345     SC_1_748626567_9453918_40738_2063536              6/17/2013
               NAV‐06322106    SC_1_649493130_11888221__2617790         12/27/2012    NAV‐06591545     IR_1100244562V0150203                              2/3/2015
               NAV‐05952465    D5DCF013‐CD65‐D0DE‐89CE‐3F163A750001     7/14/2015     NAV‐06591750     SC_1_669682208_3775663_56155_807986                2/7/2013




                                                                                                                                2
                                                          Case 3:17-cv-00101-RDM Document  511-44 Filed 07/16/20 Page 43 of 44
                                                                                       Exhibit B



                Call 1 Bates                                                            Call 2 Bates                                                                    Call 3 Bates
Borrower SSN      Number                     Call 1 File Name           Call 1 Date      Number                           Call 2 File Name                Call 2 Date    Number        Call 3 File Name   Call 3 Date
               NAV‐06322112    SC_1_641050245_1806321_56972_393365       12/5/2012    NAV‐06591467     IR_210004850130150304                                3/4/2015
               NAV‐05952301    6005F313‐3B96‐D0CA‐89CE‐3F163A750001      7/21/2015    NAV‐06591664     IR_2100537968V0150710                               7/10/2015
               NAV‐05952397    B084EC13‐981F‐D0CD‐8FC0‐78E63B010001      6/30/2015    NAV‐06591653     SC_1_1102495357_608961_56459_116638                  9/2/2014
               NAV‐05952182    32E61314‐D317‐D0D0‐8E04‐AE1490F00001      11/5/2015    NAV‐06591873     IR_1100224972U0160128_2016.01.28                    1/28/2016
               NAV‐06322109    SC_1_649562953_12120759_56636_2661981    12/27/2012    NAV‐06591765     SC_1_850007231_15842547_29065_3608420              11/26/2013
               NAV‐06399477    SC_1_1279004023_5309916_D988_1311980      1/22/2015    NAV‐06591461     IR_2100158376A0150921                               9/21/2015
               NAV‐06322159    SC_1_643828661_5084591_56445_1117007     12/11/2012    NAV‐06591739     SC_1_883741485_8124391_56204_1775488                1/16/2014
               NAV‐06322102    SC_1_648577206_11173829_56848_2463736    12/26/2012    NAV‐06591267     SC_1_750610832_12122236_56179_2648724               6/20/2013
               NAV‐06322171    SC_1_647083194_9318169_56094_2040155     12/19/2012    NAV‐06591427     IR_2100764999B0160412                               4/12/2016
               NAV‐05952350    81301114‐978B‐D097‐8E04‐AE1490F00001     10/27/2015    NAV‐06591547     IR_2100650798V0150710                               7/10/2015
               NAV‐06322183    SC_1_644649209_6047168_56415_1335052     12/13/2012    NAV‐06591724     IR_3100131942R0150122                               1/22/2015
               NAV‐06322191    SC_1_626612122_13135196_P706_2425481     10/27/2012    NAV‐06591831     SC_1_1281758238_1041610_DA44_245897                  2/4/2015
               NAV‐06399206    SC_1_1024764446_9199241_56408_2113145     7/18/2014    NAV‐06591428     IR_2100547687Z0150219                               2/19/2015
               NAV‐06399156    SC_1_972643833_1774723_56625_419116        6/4/2014    NAV‐06591684     SC_1_934412067_4901887_56090_1160539                 4/9/2014
               NAV‐06399159    SC_1_974533335_3514890_28085_835064        6/6/2014    NAV‐06591857     IR_2100782393Y0150729                               7/29/2015
               NAV‐06398979    SC_1_1102801226_1580561_FB40_345044        9/4/2014    NAV‐06591521     SC_1_816618633_14872208_P806_3335973                9/25/2013
               NAV‐06321964    SC_1_650206857_13025254_65967_2879130    12/31/2012    NAV‐06591532     SC_1_661975563_12732935_64996_2880879               1/24/2013
               NAV‐06399003    SC_1_708353183_15107797_38627_3245478     3/27/2013    NAV‐06591659     IR_1100319430Z0150216                               2/16/2015
               NAV‐06399113    SC_1_837676026_1389489_29147_296822       11/4/2013    NAV‐06591360     SC_1_1108356224_7468076_56553_1668753               9/17/2014
               NAV‐06399116    SC_1_854981177_4326877_28454_936659       12/6/2013    NAV‐06591439     SC_1_1283524828_3007110_FD25_741379                 2/11/2015
               NAV‐06399118    SC_1_857644541_7148799_56459_1576126     12/11/2013    NAV‐06591386     SC_1_1263400598_9623103_29029_2176070              11/21/2014
               NAV‐06322184    SC_1_644652125_6059778_56534_1337604     12/13/2012    NAV‐06591605     SC_1_972534456_1662129_28621_396161                  6/4/2014
               NAV‐06399081    SC_1_778335879_13508650_56761_2986312     7/22/2013    NAV‐06591671     SC_1_711254098_1766796_56761_385231                  4/3/2013
               NAV‐06399123    SC_1_920802738_7263106_56243_1600771      3/13/2014    NAV‐06591726     SC_1_735265074_12262133_D896_2727938                5/21/2013
               NAV‐06399122    SC_1_910110699_4799190_29824_1075238      3/10/2014    NAV‐06591711     IR_3100624193N0160906                                9/6/2016
               NAV‐06399098    SC_1_903900005_14860847_52611_3158074     2/26/2014    NAV‐06591432     IR_1100195391S0160108                                1/8/2016
               NAV‐06399101    SC_1_905001496_15758867_29714_3346677     2/27/2014    NAV‐06591289     SC_1_725178577_17795604_56136_4001635               4/30/2013
               NAV‐05952473    D4000B14‐D43D‐D0EE‐8E04‐AE1490F00001     10/7/2015     NAV‐06591413     IR_2100152027N0160830                               8/30/2016
               NAV‐06398890    SC_1_1268699997_3266206_DA68_709870       12/5/2014    NAV‐06591472     0115025218INED                                      11/6/2015
               NAV‐06398754    SC_1_886531206_11185579_38593_2466272     1/23/2014    NAV‐06591864     IR_1100026934O0151130                              11/30/2015
               NAV‐06398756    SC_1_1262673355_8751460_38776_1961918    11/19/2014    NAV‐06591441     IR_2100347627C0151014                              10/14/2015
               NAV‐06399430    0117154081EHEI                           12/16/2015    NAV‐06591686     IR_2100349300A0150922                               9/22/2015
               NAV‐05952505    E3220614‐CCE6‐D04D‐8E04‐AE1490F00001      9/21/2015    NAV‐06591920     SC_1_888864437_13893353_29706_3065071_2014.01.28    1/28/2014
               NAV‐06398765    SC_1_971498773_559715_65650_115803         6/2/2014    NAV‐06591443     IR_310046242850160303                                3/3/2016
               NAV‐06322114    SC_1_649842608_12462232__2747788         12/28/2012    NAV‐06591556     SC_1_1143520388_10723289_28745_2400138              9/24/2014
               NAV‐06398828    SC_1_1152992176_7268477_46828_1588839    10/17/2014    NAV‐06591286     IR_110064946240160719                               7/19/2016
               NAV‐06398771    SC_1_1056646541_2496629_38873_537199       8/6/2014    NAV‐06591525     IR_140006173160160202                                2/2/2016
               NAV‐06398777    SC_1_959574998_2780669_66136_656525        5/6/2014    NAV‐06591377     IR_1100516986O0151201                               12/1/2015
               NAV‐06398819    SC_1_1096859082_9737069_40537_2123929     8/20/2014    NAV‐06591592     IR_1100040646I0150511                               5/11/2015
               NAV‐06398782    SC_1_1025677621_10346462_40614_2366572    7/21/2014    NAV‐06591324     IR_110082680460150909                                9/9/2015
               NAV‐06399426    0115579860EHE2                           11/16/2015    NAV‐06591514     IR_110015132360150311                               3/11/2015
               NAV‐05952148    8F24CF13‐6FDF‐D0E6‐8AA7‐B898F5A10001      3/26/2015    NAV‐06591648     IR_310044880490170109                                1/9/2017
               NAV‐06398800    SC_1_967851584_12505999_64840_2998400     5/23/2014    NAV‐06591288     IR_3100451296U0150202                                2/2/2015
               NAV‐06398893    SC_1_1273967605_9818567_PA39_2353469     12/27/2014    NAV‐06591434     SC_1_956233448_16856082_D954_3983644                4/29/2014
               NAV‐06398803    SC_1_974718077_4127601_65911_992556        6/9/2014    NAV‐06591523     IR_2100118118X0161202                               12/2/2016
               NAV‐06398829    SC_1_1025545828_10031318_38873_2304043    7/21/2014    NAV‐06591804     SC_1_893286936_2227894_38589_470158                  2/5/2014
               NAV‐05952342    44055413‐58CA‐D0D0‐89A5‐60F5C8A70001      2/18/2014    NAV‐06591320     SC_1_1261244990_7687154_DA45_1732616               11/18/2014
               NAV‐05952324    49861C14‐74E0‐D081‐803E‐DEDE68A90001      12/3/2015    NAV‐06591931     SC_1_1270065281_4764604_DA53_1075974_2014.12.10    12/10/2014
               NAV‐06322193    SC_1_644222344_5805774_65921_1276587     12/12/2012    NAV‐06591775     SC_1_910241554_5154969_56329_1170796                3/11/2014
               NAV‐06398840    SC_1_1142594598_9827898_PB15_2187638      9/22/2014    NAV‐06591340     SC_1_970897792_16003767_29943_3824884               5/30/2014
               NAV‐06322130    SC_1_642074083_2998040_56657_659677       12/7/2012    NAV‐06591741     SC_1_999419948_10063962_52680_2398986               6/19/2014
               NAV‐06398854    SC_1_965957184_10242230_38555_2455639     5/20/2014    NAV‐06591453     IR_2100746593B0160412                               4/12/2016
               NAV‐06399232    SC_1_1255239855_212664_28058_42135        11/3/2014    NAV‐06591513     SC_1_1308088991_5673255_FD56_1402984                3/20/2015
               NAV‐06399171    SC_1_979325010_9444969_56079_2249612      6/18/2014    NAV‐06591836     SC_1_925405219_12156781_28006_2753225               3/21/2014
               NAV‐06399218    SC_1_1030699724_16102913_56746_3664715    7/31/2014    NAV‐06591466     0120248279INED                                      2/17/2016
               NAV‐06399191    SC_1_1022614422_6389594_29069_1459592     7/14/2014    NAV‐06591615     SC_1_727494972_2590641_P838_582093                   5/6/2013
               NAV‐06399201    SC_1_1022993979_7039570_63037_1612147     7/15/2014    NAV‐06591847     SC_1_956145751_16823407_56756_3977113               4/29/2014
               NAV‐06322179    SC_1_644194669_5690683_56628_1253331     12/12/2012    NAV‐06591332     SC_1_964216081_8197828_28922_1964768                5/15/2014
               NAV‐06399222    SC_1_1252278111_10992021_29714_2425979   10/27/2014    NAV‐06591698     IR_3100426182Y0150212                               2/12/2015




                                                                                                                                3
                                                          Case 3:17-cv-00101-RDM Document  511-44 Filed 07/16/20 Page 44 of 44
                                                                                       Exhibit B



                Call 1 Bates                                                            Call 2 Bates                                                                    Call 3 Bates
Borrower SSN      Number                     Call 1 File Name           Call 1 Date      Number                          Call 2 File Name                 Call 2 Date    Number        Call 3 File Name   Call 3 Date
               NAV‐05952352    82130514‐1B68‐D070‐8E04‐AE1490F00001      9/18/2015    NAV‐06591905     IR_210099743860160314_2016.03.14                    3/14/2016
               NAV‐06399103    SC_1_887213565_12109957_56591_2671997     1/24/2014    NAV‐06591311     SC_1_745380187_5490655_56101_1189761                6/11/2013
               NAV‐06399239    SC_1_1108267699_7294984_56409_1614628     9/16/2014    NAV‐06591844     IR_3100085363Y0150729                               7/29/2015
               NAV‐06399250    SC_1_1268399647_2723266_28822_583141      12/4/2014    NAV‐06591710     0113936188EHE2                                     10/21/2015
               NAV‐06399193    SC_1_1057710777_3415968_63072_730081       8/7/2014    NAV‐06591307     SC_1_658027892_8476358__1878390                     1/16/2013
               NAV‐06398991    SC_1_1145835965_13568763_PA48_3020000     9/30/2014    NAV‐06591826     SC_1_838764864_2533744_29066_549232                 11/5/2013
               NAV‐06398996    SC_1_1150702857_5150799_DA27_1107681     10/13/2014    NAV‐06591463     0119369414EHEI                                      1/29/2016
               NAV‐06399001    SC_1_1009508881_5566800_38817_1267373     7/11/2014    NAV‐06591444     IR_110010283350160224                               2/24/2016
               NAV‐06399006    SC_1_1263618512_9663453_38641_2184408    11/21/2014    NAV‐06591294     IR_3100840549E0151112                              11/12/2015
               NAV‐06399008    SC_1_1261520864_7437159_28075_1668635    11/17/2014    NAV‐06591792     IR_3100511720V0150714                               7/14/2015
               NAV‐06399011    SC_1_1096394409_9412178_40529_2039574     8/19/2014    NAV‐06591811     IR_140010344430160830                               8/30/2016
               NAV‐06399016    SC_1_1262092206_8213385_28621_1856889    11/19/2014    NAV‐06591496     SC_1_1772066066_10118430_4J7_2676300                6/14/2012
               NAV‐06398759    SC_1_882855183_7260450_63401_1580828      1/15/2014    NAV‐06591290     IR_2100372384V0161130                              11/29/2016
               NAV‐05952308    7378DF13‐4F47‐D01E‐8E39‐A5C2A88C0001     5/18/2015     NAV‐06591886     IR_2100675258U0161116_2016.11.16                   11/16/2016
               NAV‐06399037    SC_1_885375201_9721828_40579_2143056      1/21/2014    NAV‐06591493     SC_1_1281715075_926053_PB66_219547                  2/4/2015
               NAV‐05952444    C787D213‐C744‐D0C6‐81A8‐621D5C070001      4/6/2015     NAV‐06591932     SC_1_1271041636_5939795_P838_1376852_2014.12.15    12/15/2014
               NAV‐06399049    SC_1_678729226_14422662_56684_3162242     2/26/2013    NAV‐06591388     IR_2100683407Z0150219                               2/19/2015
               NAV‐06399050    SC_1_684531660_4815986_56441_1015308      3/11/2013    NAV‐06591714     IR_3100446091F0150417                               4/17/2015
               NAV‐06399054    SC_1_708344397_15077742_56517_3239026     3/27/2013    NAV‐06591364     SC_1_924751400_11673211_PA79_2624922                3/20/2014
               NAV‐06399060    SC_1_793325230_10023073_56320_2171218     8/14/2013    NAV‐06591501     IR_210070576560160804                                8/4/2016
               NAV‐06399240    SC_1_1098816945_12079844_56448_2633110    8/25/2014    NAV‐06591409     SC_1_709590066_16478516_56612_3562275               3/29/2013
               NAV‐06322111    SC_1_641007410_1630897_56793_357962       12/5/2012    NAV‐06591256     SC_1_836794366_278044_29328_55342                   11/1/2013
               NAV‐06322119    SC_1_649881555_12593992_56664_2772545    12/28/2012    NAV‐06591756     0116488640INED                                      12/3/2015
               NAV‐05952237    344DD513‐0EBC‐D0D1‐8BE0‐01325F560001      4/15/2015    NAV‐06591563     SC_1_965508867_9829186_DA15_2353484                 5/19/2014
               NAV‐05952441    C95BCC13‐A083‐D078‐80BD‐A861D5F10001     3/17/2015     NAV‐06591912     SC_1_675426491_10496862_40786_2307930_2013.02.20    2/20/2013
               NAV‐06398894    SC_1_677229274_12750727_P808_2805204      2/23/2013    NAV‐06591503     IR_2100758071N0150610                               6/10/2015
               NAV‐06398901    SC_1_745235867_5225186_P960_1116181       6/10/2013    NAV‐06591375     SC_1_1101981355_665179_FC60_129784                   9/2/2014
               NAV‐06398904    SC_1_757472458_1751001_F938_353660         7/2/2013    NAV‐06591312     SC_1_932075361_2295216_PA77_526816                   4/3/2014
               NAV‐06398887    SC_1_885543474_10028271_38926_2202376     1/21/2014    NAV‐06591585     SC_1_648930843_11554364_M191_2540496               12/26/2012
               NAV‐06398925    SC_1_1263280017_9203730_63077_2070983    11/20/2014    NAV‐06591368     SC_1_1148349780_2176564_66133_452660                10/6/2014
               NAV‐06398947    SC_1_956516596_16848464_65644_3982331     4/29/2014    NAV‐06591516     IR_2100608234U0150129                              1/29/2015
               NAV‐06398959    SC_1_940356873_11944157_PA99_2813866      4/21/2014    NAV‐06591275     SC_1_629510314_1395738_F843_266443                 11/5/2012
               NAV‐06399344    018838819NREE                            7/29/2015     NAV‐06591869     SC_1_1436423116_891576_D827_225680                   4/3/2015
               NAV‐05952132    7DCC1C14‐8383‐D0B6‐803E‐DEDE68A90001      12/4/2015    NAV‐06591751     IR_210040731360160613.1                             6/13/2016
               NAV‐06398802    SC_1_900722167_10958155_38594_2331105     2/20/2014    NAV‐06591633     IR_3100256944D0150403                                4/3/2015
               NAV‐06399010    SC_1_1268930197_3300585_65644_716745      12/5/2014    NAV‐06591270     12.06.16                                            12/6/2016
               NAV‐05952095    4D58D113‐7073‐D05A‐8AA7‐B898F5A10001       4/2/2015    NAV‐06591632     IR_340014457080160531                               5/31/2016
               NAV‐06399483    SC_1_1283131979_2865825_PA39_711534       2/11/2015    NAV‐06591478     IR_2100203893S0160112                               1/12/2016
               NAV‐06399277    IR_1100580397Q0150108                      1/8/2015    NAV‐06591355     SC_1_843374228_8066870_65512_1844197               11/14/2013
               NAV‐06399282    IR_2100234234V0150205                      2/5/2015    NAV‐06591773     SC_1_891329420_653698_FB40_136956                    2/3/2014
               NAV‐05952201    60ACCC13‐93A6‐D033‐80BD‐A861D5F10001     3/18/2015     NAV‐06591591     IR_2100512223C0151015                              10/15/2015
               NAV‐06399286    IR_2100491710V0150206                      2/6/2015    NAV‐06591333     IR_340099007850160715                              7/15/2016
               NAV‐06399296    IR_2100812349P0150105                      1/5/2015    NAV‐06591426     SC_1_741347004_457841_38609_92790                    6/3/2013
               NAV‐06399238    SC_1_1098201695_11395217_56813_2480320    8/22/2014    NAV‐06591412     IR_2100863338H0150506                               5/6/2015
               NAV‐06399374    0115844983INED                           11/20/2015    NAV‐06591479     IR_1100090273P0160920                              9/20/2016
               NAV‐06399327    IR_110005386620150224                     2/24/2015    NAV‐06591421     SC_1_1269872010_4292900_D861_960220                12/9/2014
               NAV‐06399034    SC_1_1101586950_15263347_66167_3336060    8/29/2014    NAV‐06591464     IR_1400898145B0151009                              10/9/2015
               NAV‐05952157    9F53FB13‐0642‐D0A3‐87EA‐8F2AF1BD0001      8/17/2015    NAV‐06591642     IR_210068801680160706                                7/6/2016
               NAV‐06399340    0122010706INED                            3/18/2016    NAV‐06591328     IR_2100369566S0160112                               1/12/2016
               NAV‐06399004    SC_1_888727105_13722830_40753_3032772     1/28/2014    NAV‐06591392     IR_3100448306T0150709                                7/9/2015
               NAV‐06399441    SC_1_1282281422_1602242_DA92_395725        2/6/2015    NAV‐06591371     0116060940EHEI                                     11/24/2015
               NAV‐06399446    SC_1_1276064326_1683838_DA75_409170        1/8/2015    NAV‐06591491     IR_340033216230160922                               9/22/2016
               NAV‐06399076    SC_1_869529354_3118346_28802_666817        1/8/2014    NAV‐06591708     SC_1_782436046_18724720_56630_4138586               7/29/2013




                                                                                                                                4
